Exhibit 10.1

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

***CONFIDENTIAL TREATMENT REQUESTED***

Note: Confidential treatment requested with respect to certain portions hereof
denoted with “***”

 

 

 

LICENSE AND DEVELOPMENT AGREEMENT

AMONG

ARIUS PHARMACEUTICALS, INC.,

BIODELIVERY SCIENCES INTERNATIONAL, INC.

ARIUS TWO, INC.

and

ENDO PHARMACEUTICALS INC.

 

 

 

Dated as of January 5, 2012



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

LICENSE AND DEVELOPMENT AGREEMENT

This LICENSE AND DEVELOPMENT AGREEMENT (this “Agreement”) is made and effective
as of January 5, 2012 (the “Effective Date”) by and among Arius Pharmaceuticals,
Inc., a Delaware corporation (“Arius”), BioDelivery Sciences International,
Inc., a Delaware corporation (“Parent”), and, to the extent deemed a party
hereto pursuant to Section 15.19 hereof, Arius Two, Inc., a Delaware corporation
(“Arius Two”), each having its principal office at 801 Corporate Center Drive,
Suite 210, Raleigh, NC 27607 (Arius, Parent, and, to the extent deemed a party
hereto pursuant to Section 15.19 hereof, Arius Two together are referred to as
“BDSI”) and Endo Pharmaceuticals Inc., a Delaware corporation, having its
principal office at 100 Endo Boulevard, Chadds Ford, PA 19317, USA (“Endo”)
(each of Arius, Parent, and, to the extent deemed a party hereto pursuant to
Section 15.19 hereof, Arius Two and Endo being a “Party,” and collectively, the
“Parties”).

WHEREAS, BDSI Controls (as defined below) certain patents and know-how relating
to Product (as defined below), and BDSI has initiated clinical studies with
respect to Product; and

WHEREAS, Endo desires to obtain a license to develop, use, commercialize, make
or have made, distribute and sell Product, and BDSI is willing to grant such
license on the terms and conditions set forth below;

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

The following terms, whether used in the singular or the plural, shall have the
meanings designated to them under this Article unless otherwise specifically
indicated.

1.1 “Accounting Standards” means the current accounting standards applicable to
Endo or BDSI, as applicable, for the relevant time period. As of the Effective
Date, the Accounting Standards are U.S. GAAP for Endo and BDSI, but in the event
Endo or BDSI, as applicable, adopts a different accounting standard, such as the
International Financial Reporting Standards, then such accounting standard shall
become the Accounting Standards as of the effective date of its adoption, as
applicable.

1.2 “Acquired Entity” means, in the event BDSI or any Affiliate thereof acquires
any Third Party or all or substantially all of the stock, assets, or business of
a Third Party or otherwise obtains control of a Third Party (with “control”, for
purposes of this definition, having the meaning set forth below in the
definition of “Affiliate”), such Third Party or any Affiliate thereof.

 

1



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

1.3 “Acquiring Entity” means any Third Party that acquires all or substantially
all of the stock, assets, or business of BDSI (or all or substantially all of
the assets or business thereof related, in either case, to this Agreement) or
otherwise obtains control of BDSI (with “control”, for purposes of this
definition, having the meaning set forth below in the definition of
“Affiliate”), or any Affiliate of such Third Party.

1.4 “Active Ingredient” means buprenorphine.

1.5 “Active Ingredient Specifications” means the specifications for the Active
Ingredient to be used in Product, attached hereto as Annex I, as such
specifications may be amended from time to time as provided herein.

1.6 “Additional BDSI Trials” has the meaning set forth in Section 3.2(b).

1.7 “Affiliate” means any company or entity controlled by, controlling, or under
common control with a party. For purposes of the definition of “Affiliate,”
“control” and, with corresponding meanings, the terms “controlled by,”
“controlling,” and “under common control with” means (a) the ownership, directly
or indirectly, of more than fifty percent (50%) of the voting securities,
participating profit interest, or other ownership interests of a legal entity,
or (b) the possession, directly or indirectly, of the power to direct the
management or policies of a legal entity, whether through the ownership of
voting securities or by contract relating to voting rights or corporate
governance.

1.8 “Agreement” has the meaning set forth in the Preamble.

1.9 “ANDA” means an Abbreviated New Drug Application as defined in the FD&C Act
and applicable regulations promulgated thereunder by the FDA.

1.10 “Applicable Senior Officers” mean (a) in the case of disputes referred from
the JDC, the Executive Vice President, Research & Development of Endo or his or
her designee, and the Chief Executive Officer of Parent or his or her designee;
and (b) in the case of all other disputes arising under this Agreement,
including without limitation disputes referred from the JCC, the Chief Operating
Officer of Endo or his or her designee, and the Chief Executive Officer of
Parent or his or her designee.

1.11 “Approval Criteria” has the meaning set forth in Section 14.2(e).

1.12 “Arbitration” has the meaning set forth in Section 15.11(c).

1.13 “Arbitration Request” has the meaning set forth in Section 15.11(c)(i).

1.14 “Arbitrators” has the meaning set forth in Section 15.11(c)(iii).

1.15 “Arius” has the meaning set forth in the Preamble.

1.16 “Arius Two” has the meaning set forth in the Preamble.

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

1.17 “Audited Party” has the meaning set forth in Section 7.8(b).

1.18 “Background Technology” has the meaning set forth in Section 9.1.

1.19 “Bankruptcy Laws” means Title 11 of the United Stated Code, 11 U.S.C. §§
101 1330, as it may be amended from time to time, any successor statute or any
applicable state or foreign laws relating to bankruptcy, dissolution,
liquidation, winding up or reorganization.

1.20 “BDSI” has the meaning set forth in the Preamble.

1.21 “BDSI Confidential Information” has the meaning set forth in Section 10.1.

1.22 “BDSI Design Defect” has the meaning set forth in Section 13.3(a).

1.23 “BDSI Indemnitees” has the meaning set forth in Section 13.1.

1.24 “BDSI Intellectual Property” means the BDSI Patents and BDSI Know-How.

1.25 “BDSI Know-How” means any and all Know-How Controlled by BDSI at any time
during the Term that is necessary or useful to make, use or sell Product in the
Field in the Territory, but excluding the BDSI Patents, provided that,
notwithstanding anything to the contrary, BDSI Know-How shall not include any
Know-How that is owned, licensed, or otherwise controlled at any time by any
Acquiring Entity or Acquired Entity, or comes under the control of BDSI pursuant
to a transfer or assignment to BDSI from any Acquired Entity (the “Acquired
Know-How”), except to the extent such Acquired Know-How was already included
within the BDSI Know-How immediately prior to the date of the transaction by
which such Acquiring Entity or Acquired Entity, respectively, first became an
Acquiring Entity or Acquired Entity, respectively.

1.26 “BDSI Manufacturing Defect” has the meaning set forth in Section 13.3(a).

1.27 “BDSI Patent” means any patent or patent application, including, without
limitation, any patents or patent applications covering Developed Technology in
which BDSI has an ownership interest pursuant to Section 9.2, in the Territory
that is Controlled by BDSI at any time during the Term and that claims or would
otherwise be infringed by the Product, including, to the extent included
therein, the BEMA Technology , or the Manufacture or use of Product, in the
Field, and, to the extent covering the Product, any provisional, continuation,
divisional, continuation in part application, substitution, reissue, renewal,
reexamination, protection certificate, extension, registration and confirmation
of any such patent or patent application, provided that, notwithstanding
anything to the contrary, BDSI Patents shall not include any patents or patent
applications that are owned, licensed, or otherwise controlled at any time by
any Acquiring Entity or Acquired Entity, or come under the Control of BDSI
pursuant to a transfer or assignment to BDSI from any Acquired Entity
(collectively, all such Patents, the “Acquired Patents”), except to the extent
such Acquired Patents were already included within the BDSI Patents immediately
prior to the date of the transaction by which such Acquiring Entity

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

or Acquired Entity, respectively, first became an Acquiring Entity or Acquired
Entity, respectively.

1.28 “BDSI Trademarks” means the BEMA® trademark, as well as any other
trademarks and trade names, whether or not registered, that are Controlled by
BDSI at any time during the Term and are applied to or used by BDSI in
connection with Product in the Field in the Territory.

1.29 “BDSI Trials” has the meaning set forth in Section 3.2(b).

1.30 “BEMA Improvement” has the meaning set forth in Section 9.2.

1.31 “BEMA Technology” means BDSI’s proprietary BioErodible MucoAdhesive
(“BEMA®”) Drug Delivery Technology, a buccal soluble film consisting of a small
bioerodible polymer film for application to the mucosal membranes (inner lining
of the cheek).

1.32 “Business Day” means any day except (a) Saturday, (b) Sunday or (c) a day
that is a federal legal holiday in the U.S.

1.33 “CDC Agreement” means that certain Royalty Purchase and Amendment
Agreement, dated September 5, 2007, between Parent and CDC IV, LLC.

1.34 “Change of Control” means the occurrence of any of the following: (a) any
consolidation or merger of a Party with or into any Third Party, or any other
corporate reorganization involving a Third Party, in which those persons or
entities that are stockholders of such Party immediately prior to such
consolidation, merger or reorganization own less than fifty percent (50%) of the
surviving entity’s voting power immediately after such consolidation, merger or
reorganization; (b) a change in the legal or beneficial ownership of fifty
percent (50%) or more of the voting securities of any Party (whether in a single
transaction or series of related transactions) where, immediately after giving
effect to such change, the legal or beneficial owner of more than fifty percent
(50%) of the voting securities of such Party is a Third Party; or (c) the sale,
transfer, lease, license or other disposition of all or substantially all of a
Party’s assets in one or a series of related transactions to a Third Party.

1.35 “Claims” has the meaning set forth in Section 13.1.

1.36 “Clinical Trial” means any clinical testing of Product in human subjects in
the Territory.

1.37 “Clinical Trial Material” means Product and placebo for administration to
humans in the BDSI Trials, Existing Clinical Trials, or Supportive Trials.

1.38 “CMC” means data, information, or procedures (as applicable) relating to
the composition, Manufacture, or control of the Active Ingredient and Product,
which may be requested or required by a Regulatory Authority for Regulatory
Approval, including but not

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

limited to data, information, and procedures relating to structure,
Manufacturing process, validation, characterization, container closure systems,
stability, quality, and purity.

1.39 “Commercialization Criteria” has the meaning set forth in Section 14.2(e).

1.40 “Commercialization Plan” has the meaning set forth in Section 6.2(a).

1.41 “Commercially Reasonable Efforts” means (a) in respect of Endo, *** or
(b) in respect of BDSI, ***. “Commercially Reasonable” shall have a
corresponding meaning.

1.42 “Confidential Information” has the meaning set forth in Section 10.1.

1.43 “Controlled” or “Controls” means, with respect to any item of Know-How or
any intellectual property right, that a Party owns or has a license to such item
or right and has the ability to grant to the other Party a license or sublicense
under such item or right as provided for in this Agreement without violating the
terms of any agreement or other arrangement with any Third Party in existence,
as applicable.

1.44 “Co-Promotion Notice” has the meaning set forth in Section 6.4.

1.45 “Damages” has the meaning set forth in Section 13.1.

1.46 “DEA” means the U.S. Drug Enforcement Administration or successor agency
thereto.

1.47 “Debtor Party” has the meaning set forth in Section 14.2(d).

1.48 “Defending Party” has the meaning set forth in Section 13.4.

1.49 “Designated Reviewers” has the meaning set forth in Section 11.3(a).

1.50 “Developed Technology” means Know-How conceived and reduced to practice or
originally authored by or on behalf of one or both Parties or any Affiliates
thereof pursuant to or in the exercise of rights under this Agreement, including
in the course of or as a direct result of, the conduct of the activities set
forth or contemplated by the Development Plan, or as a result of a Party’s (or
its Affiliate’s) use of the other Party’s Confidential Information or Background
Technology in breach of this Agreement, and any intellectual property rights
appurtenant thereto (including any patents and patent applications claiming such
Know-How).

1.51 “Development Costs” has the meaning set forth in Section 3.4.

1.52 “Development Plan” has the meaning set forth in Section 3.1.

1.53 “Disclosing Party” has the meaning set forth in Section 10.1.

1.54 “Effective Date” has the meaning set forth in the Preamble.

 

5



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

1.55 “Endo” has the meaning set forth in the Preamble.

1.56 “Endo Confidential Information” has the meaning set forth in Section 10.1.

1.57 “Endo Indemnitees” has the meaning set forth in Section 13.2(a).

1.58 “Endo Intellectual Property” means the Developed Technology owned solely by
Endo pursuant to Section 9.2.

1.59 “Existing BDSI Agreements” means the LTS PDA and all contracts to which
Arius or Parent are parties concerning the development or Manufacture of Product
listed on Exhibit B.

1.60 “Existing CDA” has the meaning set forth in Section 15.2.

1.61 “Existing Clinical Trials” means those Clinical Trials, ***,” that were
initiated by or on behalf of Arius or Parent prior to, and are ongoing as of,
the Effective Date.

1.62 “Europe Region” has the meaning set forth on Exhibit A.

1.63 “FD&C Act” means the U.S. Federal Food, Drug, and Cosmetics Act (21 U.S.C.
Section 301 et seq.), as amended.

1.64 “FDA” means the U.S. Food and Drug Administration or successor agency
thereto.

1.65 “Field” means all uses in humans.

1.66 “First Commercial Sale” means the date on which, following Regulatory
Approval in the Territory, Product is first sold by Endo, any of its Affiliates
or sublicensees to a Third Party (other than sales by Endo to its Affiliates,
Subcontractors, or sublicensees for purposes of resale or performing research or
development).

1.67 “GAAP” means generally accepted accounting principles, consistently
applied.

1.68 “Generic Competition” means, with respect to a Product in a particular
country, the *** during which one or more Generic Products corresponding to
Product are being marketed, sold, or distributed by a Third Party in such
country and the number of units sold of such Generic Product(s) and any
authorized generic version of Product ***.

1.69 “Generic Product” means a product approved through an ANDA, or an
application under Section 505(b)(2) of the FD&C Act that references any NDA for
Product (or future functional equivalent) listed in the FDA Publication
“Approved Drug Products with Therapeutic Equivalence Evaluations” (known as the
Orange Book), submitted by a Third Party that is rated as a therapeutic
equivalent and designated as automatically substitutable for Product

 

6



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

at the pharmacy level under any applicable state administrative or formulary
designation or a product approved under the foreign equivalent of any of the
foregoing.

1.70 “Hatch-Waxman Act” has the meaning set forth in Section 9.4(c).

1.71 “H-W Suit Notice” has the meaning set forth in Section 9.4(c).

1.72 “IND” means an Investigational New Drug Application as defined in the FD&C
Act and applicable regulations promulgated thereunder by the FDA, the filing of
which is necessary to commence a Clinical Trial

1.73 “Indemnitee” has the meaning set forth in Section 13.4.

1.74 “Indemnitor” has the meaning set forth in Section 13.4.

1.75 “Initial BDSI Trials” has the meaning set forth in Section 3.2(a).

1.76 “Initial Development Plan” has the meaning given to such term in
Section 3.2.

1.77 “Initiating Party” has the meaning set forth in Section 9.4(d).

1.78 “JCC” has the meaning set forth in Section 2.1.

1.79 “JDC” has the meaning set forth in Section 2.2.

1.80 “Know-How” means and includes conceptions, ideas, innovations, inventions,
processes, machines, equipment, compositions of matter, genetic material,
improvements, enhancements, modifications, technological developments, know-how,
methods, techniques, systems, designs, artwork, drawings, plans, specifications,
blueprints, mask works, software, documentation, data and information
(irrespective of whether in human or machine-readable form), works of
authorship, and products, in each case whether or not patentable, copyrightable,
or susceptible to any other form of legal protection.

1.81 “Licensee” has the meaning set forth in Section 15.13.

1.82 “Licensor” has the meaning set forth in Section 15.13.

1.83 “LTS PDA” means that certain Process Development Agreement, dated
February 8, 2008, between Parent and LTS Lohmann Therapie-Systeme AG, a limited
liability company organized under the laws of Germany (“LTS”), ***.

1.84 “Manufacture” has the meaning given to such term in Section 5.1(a)(i).

1.85 “Marketing Exclusivity Right” means a marketing exclusivity right conferred
as a result of (a) designation as a drug for rare diseases or conditions under
Sections 525 et seq. of the FD&C Act, (b) an exclusive right to sell under an
NDA pursuant to Section 505(j)(5) or

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

505(c)(3)(D)(ii) and (iii) of the FD&C Act or any relevant subsequent
legislation, rules or regulations, (c) the exclusive right granted by the FDA
upon completion of pediatric studies requested by the FDA under Section 505A(a)
of the FD&C Act or any successor legislation, or (d) any foreign equivalent of
any of the foregoing.

1.86 “Middle East/North Africa Region” has the meaning set forth on Exhibit A.

1.87 “NDA” means a New Drug Application as defined in the FD&C Act and
applicable regulations promulgated thereunder by the FDA.

1.88 “Net Sales” means the gross amount invoiced by Endo, its Affiliates, or
sublicensees for the sale of Product to Third Parties, commencing with the First
Commercial Sale, less ***.

***

***

Notwithstanding anything to the contrary, to the extent Endo, any Affiliate, or
any sublicensee grants discounts (including, without limitation, trade, cash,
and quantity discounts), retroactive price reductions, charge-back payments,
credits, rebates, and similar payments or adjustments to managed health care
organizations, pharmacy benefit management companies, health care insurance
carriers, federal, state or local governments, their agencies, purchasers,
reimbursers, or trade customers, including but not limited to wholesalers or
other distributors, or any adjustments arising from consumer discount programs
(any of the foregoing, a “Discount”), then, when any such Discount is based on
sales of a bundled set of products in which a Product is included, or otherwise
as an incentive or consideration for a Third Party to buy other products from
Endo, an Affiliate thereof, or any sublicensee, the Discount shall, for purposes
of calculating Net Sales hereunder ***.

1.89 “Non-Debtor Party” has the meaning set forth in Section 14.2(d).

1.90 “Non-Defending Party” has the meaning set forth in Section 13.4.

1.91 “Non-Initiating Party” has the meaning set forth in Section 9.4(d).

1.92 “Non-Subject Party” has the meaning set forth in Section 15.13.

1.93 “North America Region” has the meaning set forth on Exhibit A.

1.94 “Notice Period” has the meaning set forth in Section 6.4.

1.95 “OTC Version” shall mean any version of Product for use in the Field that
has been approved by the FDA or other applicable Regulatory Authority for sale
to customers and/or patients in the Territory without a prescription.

 

8



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

1.96 “PHS Act” means the Public Health Service Act (42 U.S.C. Section 262 et
seq.), as amended.

1.97 “Pacific Rim Region” has the meaning set forth on Exhibit A.

1.98 “Packaging Specifications” means the packaging and labeling specifications
for Product, attached hereto as Annex III, as such specifications may be amended
from time to time as provided herein.

1.99 “Parent” has the meaning set forth in the Preamble.

1.100 “Party” or “Parties” has the meaning set forth in the Preamble.

1.101 “Patent Claims” refers to the claims included as of the Effective Date in
***, which is a BDSI Patent and listed on Schedule A.

1.102 “Phase III Clinical Trial” means any pivotal Clinical Trial(s), which
Clinical Trial(s) is(are) designed to (a) establish that the Product is safe and
efficacious for its intended use; (b) define warnings, precautions and adverse
reactions that are associated with the Product in the dosage range to be
prescribed; (c) be a pivotal study for submission of an NDA, and (d) be
generally consistent with 21 CFR §312.21(c).

1.103 “Patent Recovery Amount” has the meaning given to such term in
Section 7.3(f)(ii).

1.104 “Plant” means the premises that house BDSI’s (or its contract
manufacturer’s) manufacturing operations for Clinical Trial Materials as of the
Effective Date or such other FDA-approved facility that is subsequently approved
by Endo for the purpose of manufacturing Clinical Trial Materials hereunder.

1.105 “Post-Approval Development Activities” has the meaning set forth in
Section 3.3(c).

1.106 “Post-Approval Regulatory Submissions” has the meaning set forth in
Section 4.2(a).

1.107 “Pre-Approval Regulatory Submissions” has the meaning set forth in Section
4.1(b).

1.108 “Product” means a drug product containing buprenorphine as its sole active
ingredient *** and using BDSI’s BEMA Technology, in any formulation and any
dosage strength under development by BDSI or Endo at any time before or during
the Term, including an authorized generic version thereof and/or any OTC
Versions.

1.109 “Product Specifications” means the specifications for Product attached
hereto as Annex IV, including master batch records, process specifications and
analytical methods, as such

 

9



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

specifications may be amended from time to time as provided herein, including,
without limitation, such amendments as may be required to obtain Regulatory
Approval for Product.

1.110 “Quality Agreement” means an agreement to be entered into between the
Parties within *** after the Effective Date concerning quality assurance,
quality control, and validation related to the Manufacture of Clinical Trial
Materials.

1.111 “QLT Agreements” mean that certain Intellectual Property Assignment
Agreement, dated as of September 5, 2007, between Arius Two, a wholly-owned
subsidiary of Parent, and QLT USA, Inc. (“QLT”) and the other documents and
agreements contemplated by or executed in conjunction with the foregoing,
including but not limited to certain security agreements concerning certain BDSI
Intellectual Property.

1.112 “QLT Security Interest” means the security interest granted by BDSI or its
Affiliates pursuant to the QLT Agreements in and to any of the BDSI Intellectual
Property.

1.113 “Raw Materials” means, in relation to Clinical Trial Materials, the
starting materials, Active Ingredient, excipients and packaging materials used
in the Manufacture thereof.

1.114 “Recall” has the meaning specified in Section 4.4(a).

1.115 “Receiving Party” has the meaning set forth in Section 10.1.

1.116 “Regions” means the North America Region, the South/Central America
Region, the Europe Region, the Middle East/North Africa Region, the Pacific Rim
Region and the rest of the world, as each such Region is defined on Exhibit A,
which Exhibit A may be modified from time to time by Endo exercising reasonable
discretion upon written notice to BDSI.

1.117 “Regulatory Approval” means, for Product, all permissions, approvals,
licenses, registrations, authorizations, or clearances of any Regulatory
Authority that are necessary for the sale of such Product for use in the Field
in any country in the Territory (excluding pricing and reimbursement approvals).

1.118 “Regulatory Authority” means, with respect to the Territory, any domestic
(federal or state) or foreign court, commission or governmental, regulatory or
administrative body, board, bureau, agency, instrumentality, authority or
tribunal or any subdivision thereof in the Territory, including, but not limited
to, the FDA, the DEA and the authority(ies) in each country in the Territory
that are comparable to the FDA and the DEA and have responsibility for granting
regulatory approval for the Manufacture, use and sale of Product in the Field in
such country, including but not limited to pricing and reimbursement approvals.

1.119 “Regulatory Requirements” means, with respect to the Territory, (a) all
specifications, methods of Manufacture, and other information in one or more
Regulatory Submissions related in any way to Product, and (b) all laws, rules,
regulations, applicable regulatory guidance documents, and other requirements of
any Regulatory Authority that govern

 

10



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Product, including its Manufacture, including but not limited to the
requirements set forth in the FD&C Act, the PHS Act, the quality system
regulation (“QSR”) rules set forth in 21 Code of Federal Regulation (“C.F.R.”)
Part 820, the current good manufacturing practices regulations set forth in 21
C.F.R. Section 210 et seq. and 21 C.F.R. Sections 600-610 and the World Health
Organization’s cGMP Guidelines (collectively, “cGMP”), and in each case, the
foreign equivalents thereof in the Territory, as any of the foregoing may be
amended from time to time.

1.120 “Regulatory Submissions” means all applications, filings, dossiers and the
like submitted to a Regulatory Authority for the purpose of obtaining Regulatory
Approval from that Regulatory Authority, including, without limitation, ANDAs,
NDAs, sNDAs, and foreign equivalents thereof.

1.121 “Requesting Party” has the meaning set forth in Section 7.8(b).

1.122 “Royalty” has the meaning set forth in Section 7.3(a).

1.123 “Royalty Statement” has the meaning set forth in Section 7.3(d).

1.124 “Safety Agreement” has the meaning set forth in Section 4.3(d).

1.125 “Source Documents” means all of BDSI’s data, reports, memoranda and any
other development related materials that will be used to support Pre-Approval
Regulatory Submissions and Post-Approval Regulatory Submissions.

1.126 “South/Central America Region” has the meaning set forth on Exhibit A.

1.127 “Specification” means each of the following as they relate to the Active
Ingredient, Raw Materials and/or Product, as appropriate:

***

each as set forth in the annexes hereto and as may be amended, restated or
otherwise modified from time to time by Endo exercising its reasonable
discretion upon written notice to BDSI, provided that any such amendment,
restatement, or modification of any Specifications with respect to Product to be
(a) used in any Clinical Trials to be conducted by or on behalf of BDSI
hereunder or (b) supplied by or on behalf of BDSI to Endo hereunder shall, in
each case, be subject to BDSI’s prior written consent, not to be unreasonably
withheld.

1.128 “Subcontractors” has the meaning set forth in Section 8.4(b).

1.129 “Subject Party” has the meaning set forth in Section 15.13.

1.130 “Supportive Trials means those Clinical Trials ***.

1.131 “Term” has the meaning set forth in Section 14.1.

 

11



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

1.132 “Territory” means, subject to any termination hereof with respect to any
country(ies) pursuant to Section 14.2(e), worldwide.

1.133 “Third Party” means any person or entity other than BDSI, Endo and their
respective Affiliates.

1.134 “Threshold 1 Arbitrator” has the meaning set forth in
Section 15.11(c)(iii).

1.135 “U.S.” means the United States of America and all territories thereof.

1.136 “Validation Activities” means those activities to be performed by BDSI
under the Quality Agreement to validate the Plant and processes for the
Manufacture of Clinical Trial Materials for administration to humans.

1.137 “Valid Claim” means a claim of any issued, unexpired United States or
granted foreign patent that has not been dedicated to the public, disclaimed,
abandoned or held invalid or unenforceable by a court or other body of competent
jurisdiction from which no further appeal can be taken, and that has not been
explicitly disclaimed, or admitted in writing to be invalid or unenforceable or
of a scope not covering a particular product (or the use or manufacture thereof)
or service through reissue, disclaimer or otherwise.

1.138 “Withholding Taxes” has the meaning set forth in Section 7.5.

ARTICLE 2

GOVERNANCE

2.1 Joint Commercialization Committee. The Parties’ commercialization of Product
in the Territory under this Agreement shall be overseen by a Joint
Commercialization Committee (the “JCC”) with responsibilities as described in
this Section 2.1.

(a) Membership. The JCC shall be composed of *** members, *** members appointed
by each Party. The JCC will consist of at least *** ( vice president or higher)
or his or her designee from each Party authorized to make decisions with respect
to matters including, but not limited to, making commercialization decisions.
Not later than *** prior to the anticipated filing of an application for
Regulatory Approval for Product in the U.S, each Party shall appoint its initial
representatives to the JCC. Each Party may replace its JCC representatives at
any time upon written notice to the other Party. Endo will designate one of its
representatives as the Chairperson of the JCC. The Chairperson shall be
responsible for scheduling meetings, preparing and circulating an agenda in
advance of each meeting, preparing and issuing minutes of each meeting within
thirty (30) days thereafter, revising such minutes to reflect timely comments
thereon, and overseeing the ratification of such revised minutes.

(b) Meetings. Commencing no later than *** prior to the anticipated filing of an
application for Regulatory Approval for Product in the U.S., the JCC shall meet
a minimum

 

12



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

***. In no event shall the JCC be required to meet more than *** per year. The
Parties shall endeavor to schedule meetings of the JCC at least *** in advance.
Notwithstanding the foregoing, the Chairperson of the JCC may, at his or her
discretion, cancel or reschedule any meeting of the JCC. Meetings for the JCC
shall be held on an alternating basis in Raleigh, North Carolina (or such other
location in the continental U.S. as may be chosen by BDSI) and Chadds Ford,
Pennsylvania (or such other location in the continental U.S. as may be chosen by
Endo), or as otherwise agreed by the Parties. If an in-person meeting of the JCC
is required in order to maintain progress with the Commercialization Plan, an ad
hoc JCC meeting may be called by either Party, to be held within *** of such
request at a location specified by the non-requesting Party. At each regularly
scheduled meeting of the JCC, Endo shall provide the JCC with a ***. Either
Party may invite subject matter experts or other relevant personnel to attend
any meeting of the JCC.

(c) Responsibilities. The JCC shall:

(i) Review and advise on the Commercialization Plan developed by Endo;

(ii) Oversee the implementation of the Commercialization Plan;

(iii) Discuss the state of the markets for Product in the Territory and
opportunities and issues concerning the commercialization of Product, including
consideration of marketing and promotional strategy, marketing research plans,
labeling, Product positioning and Product profile issues;

(iv) Oversee the sales efforts of Endo in the Territory, and, if applicable, the
sales efforts of BDSI;

(v) Review and advise with respect to post-Regulatory Approval activities;

(vi) Resolve, or attempt to resolve, any disputes arising between or among
Designated Reviewers, pursuant to Section 11.3(b);

(vii) Have authority to establish one or more other committees, having equal
representation from, and voting power by, each Party, that report to the JCC and
assist the JCC in carrying out its responsibilities, which other committees
shall be subordinate to the JCC, shall have such membership and
responsibilities, subject to the requirements of having equal representation
from, and voting power by, each Party, as the JCC shall determine, and may be
disbanded by the JCC at any time;

(viii) Resolve, or attempt to resolve any disputes not resolved by any
subordinate committee created by the JCC; and

 

13



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

(ix) Perform such other functions as appropriate to further the purposes of this
Agreement and as allocated to it in writing by the Parties.

2.2 Joint Development Committee. The Parties’ development of Product in the
Territory under this Agreement shall be overseen by a Joint Development
Committee (the “JDC”) with responsibilities as described in this Section 2.2.

(a) Membership. The JDC shall be composed of *** members, *** members appointed
by each Party, including at least one research and development executive or his
or her designee from each Party. Promptly following the Effective Date, each
Party shall appoint its initial representatives to the JDC. Each Party may
replace its JDC representatives at any time upon written notice to the other
Party. Endo will designate one of its representatives as the Chairperson of the
JDC. The Chairperson shall be responsible for scheduling meetings, preparing and
circulating an agenda in advance of each meeting, preparing and issuing minutes
of each meeting within *** thereafter, revising such minutes to reflect timely
comments thereon, and overseeing the ratification of such revised minutes.

(b) Meetings. While the Parties are developing and conducting Clinical Trials
for Product, the JDC shall meet a minimum of *** per year. The Parties shall
endeavor to schedule meetings of the JDC at least *** in advance.
Notwithstanding the foregoing, the Chairperson of the JDC may, at his or her
discretion, cancel or reschedule any meeting of the JDC. Meetings of the JDC
shall be held on an alternating basis in Raleigh, North Carolina (or such other
location in the continental U.S. as may be chosen by BDSI) and Chadds Ford,
Pennsylvania (or such other location in the continental U.S. as may be chosen by
Endo). At each regularly scheduled meeting of the JDC, each Party shall provide
the JDC with a reasonably detailed written update regarding the work performed
by such Party under the Development Plan since the last regularly scheduled
meeting. Either Party may invite subject matter experts or other relevant
personnel to attend any meeting of the JDC.

(c) Responsibilities. The JDC shall:

(i) Oversee and manage the planning and implementation of the Development Plan;

(ii) Review, comment on, and approve the development budget for the Development
Plan on an annual basis;

(iii) Review results of the Development Plan and discuss and prepare proposed
amendments or modifications to the Development Plan when such changes appear to
be advisable to achieve the Parties’ Product development goals;

(iv) Approve amendments or modifications to the Development Plan and review
revised development budgets;

 

14



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

(v) Facilitate the exchange of regulatory documents and other regulatory
information between the Parties pursuant to Article 4;

(vi) Have authority to establish one or more other committees, having equal
representation from, and voting power by, each Party, that report to the JDC and
assist the JDC in managing and directing the Development Plan. Any such
committees formed beyond the JDC shall be subordinate to the JDC, shall, subject
to the requirements of having equal representation from, and voting power by,
each Party, have such membership and responsibilities as the JDC shall
determine, and may be disbanded by the JDC at any time;

(vii) Resolve, or attempt to resolve any disputes not resolved by any
subordinate committee created by the JDC; and

(viii) Perform such other functions as appropriate to further the purposes of
this Agreement and as allocated to it in writing by the Parties.

2.3 Decision Making; Authority. Each of the JCC, JDC, and any subcommittee of
either of the foregoing shall make its decisions by consensus, with each Party’s
representatives collectively having ***. If any subcommittee of the JCC or JDC,
respectively, is unable to reach consensus regarding a matter before it, the
issue shall be presented to the JCC or JDC, respectively, for resolution. If
either the JCC or JDC is unable to reach consensus regarding any matter before
it (including any matter that was unable to be resolved by any subcommittee),
the issue shall be presented by the JCC or JDC, as applicable, to the Parties’
Applicable Senior Officers for resolution. Once an issue has been presented to
the Applicable Senior Officers, they shall have *** to make a final
determination regarding the issue in dispute. In the event that the Applicable
Senior Officers are unable to reach a final determination within such ***.

2.4 General Principles.

(a) Each of the JCC and the JDC and their respective subordinate committees has
no authority beyond the specific responsibilities set forth in this Agreement
with respect to such committee. Any subordinate committee created by the JCC or
the JDC, as applicable, shall have such duties and responsibilities delegated to
such committee by the JCC or the JDC, as applicable, so long as such duties and
responsibilities do not exceed the respective power and authority assigned to
the JCC and the JDC hereunder. In particular, and without limiting the
generality of the foregoing and notwithstanding anything to the contrary in this
Agreement, no committee may amend or modify the terms or provisions of this
Agreement.

(b) Each Party shall ensure that its representatives to a committee have
appropriate expertise and authority to serve as members of such committee. With
the consent of the representatives of each Party serving on a particular
committee, other representatives of each Party may attend meetings of that
committee as observers. A meeting of a committee may be held by audio or video
teleconference with the consent of each Party, provided that at least half of
all meetings for that committee in each calendar year shall be held in person.
Meetings of a

 

15



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

committee shall be effective only if at least one representative of each Party
is present or participating. Each Party shall be responsible for all of its own
expenses of participating in committee meetings. Each Party shall use good faith
and cooperative efforts to facilitate and assist the efforts of the committees.

(c) Each committee shall continue to exist until the first to occur of ***.

(d) The Parties may form any other committees as they shall mutually agree.

ARTICLE 3

DEVELOPMENT PROGRAM

3.1 Overview of Development. The Parties shall undertake the development of
Product in a collaborative and efficient manner in accordance with this Article
3. The clinical development of Product in the Territory under this Agreement
shall be governed by a written development plan (the “Development Plan”), as
such Development Plan may be revised from time to time in accordance with
Section 3.2(a).

3.2 Development Plan.

(a) Development Plan. Attached as Schedule 3.2(a) is the initial Development
Plan (the “Initial Development Plan”), which contains detailed provisions
governing all clinical development, budgets and timelines, Manufacturing, and
regulatory work expected, as of the Effective Date, to be performed by BDSI and
Endo to obtain initial Regulatory Approval of Product in the U.S., provided
that, notwithstanding anything to the contrary, BDSI’s obligations under the
Initial Development Plan shall be limited to the performance of the Clinical
Trials***, described therein as being performed by BDSI (the “Initial BDSI
Trials”), ***. Endo shall provide BDSI a period of not more than *** to provide
substantive comments on any amendments to the Development Plan and protocols for
Clinical Trials. Endo shall give good faith consideration to all substantive
comments timely provided by BDSI and shall revise the Development Plan, such
amendments and each such protocol to reflect any such comments provided by BDSI
that Endo, in its reasonable discretion, shall deem necessary or appropriate. As
long as Product is being developed, the JDC shall review the Development Plan at
least annually and may, from time to time, provide comments to and/or revise the
Development Plan in a manner consistent with the terms of this Agreement and the
goals of the Parties’ collaborative development of Product. The final
determination as to what changes and/or revisions shall be made to any
Development Plan shall be made by the JDC and will be subject to the provisions
of Section 2.3 in the case of any deadlock among the members of the JDC. ***.
Once approved in accordance with this Agreement, a revised Development Plan
shall replace the prior Development Plan. The Development Plan shall in no event
be amended in a manner that would require either Party to perform any assignment
or task in a manner that would violate any applicable law or regulation. In the
event of a change in any applicable law or regulation, the Parties shall work
together in good faith to amend the Development Plan to enable each Party to
comply fully with such law or regulation. If such

 

16



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

amendment is not approved, the affected Party would be excused from performing
any activity specified in the Development Plan that would violate or result in a
violation of any applicable law or regulation.

(b) Performance of Development Plan. BDSI shall use Commercially Reasonable
Efforts to conduct its tasks pursuant to the Development Plan and to attempt to
achieve the objectives of the Development Plan, ***. BDSI shall perform such
obligations under the Development Plan in a professional manner, and in
compliance in all material respects with the Development Plan and the
requirements of applicable laws and regulations and all applicable good clinical
and manufacturing practices. Changes in the scope or direction of the
development work under this Agreement that would require a material deviation
from the Development Plan must be approved by the JDC as set forth in
Section 2.3.

3.3 Responsibilities of the Parties.

(a) BDSI shall have primary responsibility for implementing clinical development
required for Regulatory Approval in the U.S. for Product solely as explicitly
set forth in this Article 3. Such responsibilities shall include: ***. BDSI may
engage Subcontractors to conduct *** if such Subcontractors are approved by Endo
as set forth in Section 8.4, such approval not to be unreasonably withheld, and
the engagement is pursuant to an agreement approved in writing by Endo (such
approval not to be unreasonably withheld and in any event to be given or denied
within *** of Endo receiving a copy of such agreement), provided that this
sentence shall not apply to any Subcontractors engaged to conduct the ***. Any
such agreement executed following the Effective Date with a Subcontractor shall,
unless otherwise consented to in writing by Endo (such consent not to be
unreasonably withheld), provide that Endo shall have direct access to, the right
to communicate directly with, and the right to provide instructions to, such
Subcontractor, during normal business hours and with not less than 24 hours
written notice to BDSI. In addition, Endo may designate Third Parties (who must
be reasonably satisfactory to BDSI) with whom BDSI shall contract, as set forth
above, to perform ***.

(b) Upon not less than *** notice to BDSI, and with the consent of BDSI, which
consent shall not be unreasonably withheld, and subject to any applicable
contracts with Subcontractors, Endo shall have the right to inspect the sites at
which *** are conducted and the facilities at which Clinical Trial Materials are
Manufactured. In the event that a Clinical Trial site or a Subcontractor engaged
by BDSI to perform any *** is to be inspected by representatives of any
Regulatory Authority or any oversight body (i.e. an independent review board or
ethics committee), BDSI shall notify Endo promptly (and in any event, within
***) after learning of such inspection, and shall supply Endo with copies of any
correspondence or portions of correspondence relevant to Product or Clinical
Trial Materials. In addition, at the request of Endo, BDSI shall use
Commercially Reasonable Efforts to allow Endo to have its representatives be
present in any facility that is being inspected and to participate in any
meetings in respect to the inspection. Following any such inspection, BDSI shall
provide Endo with a written summary of that portion of the inspection that was
relevant to Product or Clinical Trial Material within *** of such inspection.

 

17



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

(c) Endo shall have ultimate responsibility for, and use Commercially Reasonable
Efforts to plan and implement, the clinical development strategy for Product and
will collaborate with BDSI on clinical development required for Regulatory
Approval in the U.S. Endo shall have primary responsibility for implementing
post-Regulatory Approval deferred pediatric trials as required by the Pediatric
Research Equity Act, postmarket requirement clinical trials and/or postmarket
commitment clinical trials in the Territory, any other Clinical Trials or other
activities required by any Regulatory Authority (other than ***) (collectively,
“Post-Approval Development Activities”). Endo shall perform such obligations in
compliance in all material respects with the Development Plan, applicable laws,
and Regulatory Requirements, as applicable, including but not limited to as set
forth in greater detail in this Article 3 and Article 4.

(d) Within *** after the Product receives Regulatory Approval in the U.S., Endo
shall submit to the JDC a Commercially Reasonable Development Plan in respect to
developing the Product and seeking Regulatory Approval for the Product in ***.
It is acknowledged by BDSI that it is Endo’s current intent to develop and
commercialize the Product ***. Endo shall use Commercially Reasonable Efforts to
implement such a Development Plan substantially in accordance with its terms.
***, Endo shall have primary responsibility for implementing clinical
development required for such Regulatory Approvals. Such responsibilities shall
include (i) completing all Clinical Trials necessary for Regulatory Approval in
the applicable country(ies), (ii) performance of CMC activities for the Active
Ingredient and Product, ***.

3.4 Development Costs. Except as otherwise set forth in this Section 3.4, BDSI
shall be responsible for all costs and expenses incurred by it in connection
with its performance of Clinical Trials of Product in the U.S. pursuant to the
Development Plan hereunder, which shall only include any costs associated with
the conduct of the *** for any of the foregoing, and BDSI’s internal operating
costs with respect to any of the foregoing, such as costs of personnel and
overhead therefor. “Development Costs” means ***. With respect to the ***, BDSI
shall be responsible for the first $*** in Development Costs incurred by BDSI in
connection therewith, Endo shall be responsible for the next $*** in Development
Costs incurred by BDSI in connection therewith, and the Parties shall share
equally in all Development Costs incurred by BDSI in connection therewith in
excess of $*** (and, within *** of receiving any invoice from BDSI for any
portion of Endo’s share of such Development Costs pursuant to the foregoing,
Endo shall reimburse BDSI for such amount). BDSI shall have the right, upon
written notice to Endo with respect to any portion of Development Costs to be
borne by BDSI hereunder, to cause Endo to pay or reimburse BDSI such costs (any
portion thereof to be paid by Endo within *** of an invoice therefor from BDSI),
***. Endo shall also be responsible for (i) all costs and expenses incurred in
connection with the Post-Approval Development Activities, (ii) all Development
Costs (and other costs) incurred in connection with the development of Product
outside of the U.S. or any Clinical Trials other than the ***, and (iii) all
costs associated with Post-Approval Regulatory Submissions as set forth in
Section 4.2. For the purpose of clarity, except as otherwise specified in this
Agreement, each Party shall be responsible for their own internal operating
costs, such as personnel and overhead, in performing their obligations hereunder
with respect to development. ***

 

18



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

3.5 Development Guidelines.

(a) General. In all matters related to implementation of this Agreement, the
Parties shall be guided by standards of reasonableness in economic terms and
fairness to each of the Parties, striving to balance the legitimate interests
and concerns of the Parties and further the development of Product.

(b) Independence. Subject to the terms of this Agreement, the activities and
resources of each Party shall be managed by such Party, acting independently and
in its individual capacity. The relationship between BDSI and Endo is that of
independent contractors and neither Party shall have the power to bind or
obligate the other Party in any manner, other than as is expressly set forth in
this Agreement.

ARTICLE 4

REGULATORY MATTERS

4.1 Pre-Approval Regulatory Submissions.

(a) On the Effective Date, (i) BDSI shall transfer to Endo all Pre-Approval
Regulatory Submissions, including any INDs submitted prior to the Effective Date
with respect to any Clinical Trials (including but not limited to the Existing
Clinical Trials), and (ii) the Parties shall execute and file the required
letters with the FDA necessary to effect such transfer in the forms attached
hereto as Exhibit C. Upon such transfer and the filing of such letters with the
FDA, Endo shall be the legal and beneficial owner of such Pre-Approval
Regulatory Submissions, and the legal sponsor of all Clinical Trials in the
Territory, and shall have primary responsibility for dealings with the
applicable Regulatory Authority with respect to Product. The Parties shall use
their Commercially Reasonable Efforts to effect the transfer of legal
responsibility for the conduct of the Existing Clinical Trials and render Endo
the sponsor thereof for all legal purposes in a smooth and orderly fashion
consistent with applicable law, Regulatory Requirements, and any existing
contracts with Third Parties for the conduct of such Existing Clinical Trials.

(b) Commencing on the Effective Date, Endo shall have sole responsibility, at
its own expense, for preparing, filing and maintaining all Regulatory
Submissions for Regulatory Approval of Product in the Territory, including but
not limited the NDA for Product (collectively, “Pre-Approval Regulatory
Submissions”). Endo shall use Commercially Reasonable Efforts to obtain
Regulatory Approvals for Product in the U.S. To this end, Endo shall use
Commercially Reasonable Efforts to compile, submit and prosecute in a timely
manner all necessary data, documents, NDAs (including labeling), and Regulatory
Submissions, as applicable, in a format acceptable to the applicable Regulatory
Authorities in the U.S. BDSI will promptly compile and provide any documents
reasonably requested by Endo to support Endo’s submission for initial Regulatory
Approval in the U.S. in the format requested by Endo (i.e., eCTD). In addition,
BDSI will provide Endo discipline specific documents to support Pre-Approval
Regulatory Submissions in the U.S. within *** of being requested by Endo. All
Pre-

 

19



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Approval Regulatory Submissions for Product in the Territory shall be filed in
the name of Endo. Endo shall be responsible for all communications and other
dealings with the Regulatory Authorities relating to Product in the Territory,
including responding to any questions posed by such Regulatory Authorities.

(c) All costs and expenses incurred in connection with the conduct of the ***
will be the responsibility of BDSI, and BDSI shall provide sufficient support
and information to Endo to enable Endo to comply with any obligations to
Regulatory Authorities with respect to the conduct of the *** following the
Effective Date.

(d) BDSI shall be responsible for compiling CMC Source Documents pertaining to
the Active Ingredient and Product for inclusion in the Regulatory Submission for
initial Regulatory Approval in the U.S., ***.

(e) Endo shall develop and implement procedures for drafting and review of any
substantial Pre-Approval Regulatory Submission for Product in the U.S., which
shall provide BDSI a period of no more than *** to provide substantive comments.
Notwithstanding the foregoing, any substantive comments must be provided by BDSI
to Endo no later than *** prior to any Pre-Approval Regulatory Submission
deadline. Endo shall give good faith consideration to all substantive comments
provided by BDSI and shall revise each such Pre-Approval Regulatory Submission
to reflect any such comments provided by BDSI that Endo, in its reasonable
discretion, shall deem necessary and/or appropriate to include in such
Pre-Approval Regulatory Submission.

(f) Endo shall promptly notify BDSI of all Pre-Approval Regulatory Submissions
that it submits in the U.S., and shall promptly provide BDSI with a copy (which
may be wholly or partly in electronic form) of such Pre-Approval Regulatory
Submissions. Endo shall provide BDSI with reasonable advance notice of any
scheduled meeting between Endo or its Affiliate or sublicensee and any
Regulatory Authority in the U.S. relating to any Pre-Approval Regulatory
Submissions for Product in the Territory. BDSI shall have a right, subject to
the approval of Endo, to have up to *** BDSI employees or contractors attend
such meeting. At the request of Endo, such BDSI representatives that are to
attend the meeting with the Regulatory Authority shall (i) attend and
participate in pre-meeting preparation for any such meeting (Endo to bear the
out of pocket expense of the BDSI representatives to do so), and
(ii) participate in such meeting. Endo also shall promptly furnish BDSI with
summaries of all material correspondence or material meetings with any
Regulatory Authority in the U.S. relating to Product, and Endo shall promptly
furnish BDSI with copies of such correspondence or copies of minutes of such
meetings.

(g) All Pre-Approval Regulatory Submissions in the Territory and all safety and
other data related thereto shall be deemed to constitute Endo Confidential
Information subject to the terms of Article 10.

(h) After the receipt of the Regulatory Approval of Product in the U.S., Endo
shall use Commercially Reasonable Efforts to proceed with seeking Regulatory
Approval for

 

20



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Product in the other Regions consistent with the Development Plan established
therefor as set forth in Section 3.3(d). Endo shall own and control all
Regulatory Submissions in connection with seeking any such Regulatory Approvals.

4.2 Post-Approval Regulatory Submissions.

(a) Endo shall have sole responsibility, at its own expense, for preparing,
filing and maintaining all Regulatory Submissions for Product in the Territory
other than Pre-Approval Regulatory Submissions (including any Regulatory
Submissions in connection with Post-Approval Development Activities)
(collectively, “Post-Approval Regulatory Submissions”). Endo shall use
Commercially Reasonable Efforts to compile, submit and prosecute all
Post-Approval Regulatory Submissions in the Territory, in a format acceptable to
the applicable Regulatory Authorities. All Post-Approval Regulatory Submissions
for Product in the Territory shall be filed in the name of Endo. Endo shall be
responsible for all communications and other dealings with the Regulatory
Authorities relating to the Post-Approval Regulatory Submissions in the
Territory and Endo shall be the legal and beneficial owner of all Post-Approval
Regulatory Submissions in the Territory.

(b) Endo shall develop and implement procedures for drafting and review of any
planned Post-Approval Regulatory Submission in the U.S., which shall provide
BDSI, to the extent reasonably practicable, a reasonable period of no more than
*** to provide substantive comments. Endo shall give good faith consideration to
all substantive comments provided by BDSI and shall revise each such
Post-Approval Regulatory Submission to reflect any comments provided by BDSI
that Endo, in its reasonable discretion, shall deem necessary and/or appropriate
to include in such Post-Approval Regulatory Submission.

(c) Endo shall promptly notify BDSI of all Post-Approval Regulatory Submissions
that Endo (or any Affiliate thereof or sublicensee) submits in the U.S., and, at
BDSI’s written request, shall promptly provide BDSI with a copy (which may be
wholly or partly in electronic form) of such Post-Approval Regulatory
Submissions. Endo shall provide BDSI with reasonable advance notice of any
scheduled meeting between Endo or its Affiliate or sublicensee and any
Regulatory Authority relating to Post-Approval Regulatory Submissions in the
U.S. BDSI shall have a right, subject to the approval of Endo not to be
unreasonably withheld, to have up to *** BDSI employees or contractors attend
such meeting. At the request of Endo, such BDSI representatives that are to
attend the meeting with the Regulatory Authority shall (i) attend and
participate in pre-meeting preparation for any such meeting (Endo to bear the
out of pocket expense of the BDSI representatives to do so), and
(ii) participate in such meeting. Endo also shall promptly furnish BDSI with
summaries of all material correspondence or material meetings with any
Regulatory Authority relating to the Post-Approval Regulatory Submissions in the
U.S., and Endo shall, at BDSI’s written request, promptly furnish BDSI with
copies of such correspondence or copies of minutes of such meetings.

(d) From time to time, Endo may request support from BDSI for Post-Approval
Regulatory Submissions. Endo shall reimburse BDSI for actual out of pocket costs
incurred by BDSI to support Endo in any such submissions as well as any time
incurred by BDSI

 

21



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

personnel in excess of ***. A fixed hourly or daily rate to be applied to BDSI
personnel time shall be mutually agreed to by the Parties at the time of the
request.

4.3 Adverse Event Reporting.

(a) Endo shall be responsible for complying with all Regulatory Requirements and
other legal requirements governing adverse events in the Territory that occur
after the Effective Date. BDSI shall notify Endo on a timely basis of any
adverse events occurring at or reported by any Clinical Trial location at which
BDSI is responsible for performing BDSI Trials or Supportive Trials or may be
conducting the Existing Clinical Trials. Endo shall submit copies of reports of
adverse events to BDSI simultaneously with submission to the applicable
Regulatory Authorities. Each Party shall notify the other in a timely manner and
in any event within *** of receiving any serious adverse event reports from
Clinical Trials that each Party is monitoring, notice from a Regulatory
Authority, independent review committee, data safety monitoring board or another
similar clinical trial or post-marketing monitoring body alleging significant
concern regarding a patient safety issue or other material information relevant
to the safety or efficacy of Product.

(b) Endo shall be responsible for establishing and maintaining a global safety
database with respect to Product, including in accordance with applicable laws
and Regulatory Requirements.

(c) If during Product’s development or commercialization, such Product becomes
subject to adverse effects or information of the type referred to in the last
sentence of Section 4.3(a) is received, in each case which Endo, in good faith,
reasonably believes would seriously impact the long-term viability of Product in
the Territory, Endo shall determine whether or not there exists such serious
impact on the long-term viability of such Product and, what if anything, the
Parties should do to address the matter. If Endo, upon consideration of the
relevant facts and in its sole discretion acting in good faith, determines that
the Parties are unable to successfully address and resolve the safety issue,
Endo shall provide written notice to BDSI of such determination, which notice
shall set forth the reasons therefor, and Endo may terminate its rights and
obligations under this Agreement upon written notice as provided in
Section 14.2(f).

(d) Promptly following the Effective Date, but in no event later than ***
thereafter, Endo and BDSI will develop and agree upon safety data exchange
procedures in a separate and detailed safety agreement (the “Safety Agreement”).
Such agreement will describe the coordination of collection, investigation,
reporting, and exchange of information concerning adverse events or any other
safety problem of any significance, and product quality and product complaints
involving adverse events, sufficient to permit each Party, its Affiliates,
licensees or sublicensees to comply with its legal obligations. The safety data
exchange procedures will be promptly updated if required by changes in legal
requirements.

 

22



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

4.4 Regulatory Correspondence.

(a) Notification of Regulatory Correspondence. BDSI shall promptly (and in any
event, within *** of the date of receipt of notice) notify Endo in writing of,
and shall provide Endo with copies of, any correspondence and other
documentation received or prepared by BDSI in connection with any of the
following events: (i) receipt of a material regulatory letter, warning letter,
Form 483, or similar item, from any Regulatory Authority (or foreign equivalent)
directed to the development, Manufacture, packaging, and/or storage of Product,
or any facility associated with Manufacture of Product; (ii) any recall, field
correction, or market withdrawal (any of the foregoing, a “Recall”) of any
Product; and (iii) any comments from any Regulatory Authority (or foreign
equivalent thereof) relating to Product requiring a response or action by a
Party under applicable law or regulation. Endo shall provide the JDC with
reports at regularly scheduled meetings in respect to any correspondence and
other documentation it receives of the kind referred to in this Section. Endo
shall promptly notify BDSI in writing of any Regulatory Approvals it (or Endo’s
Affiliates or sublicensees) receives.

(b) Regulatory Correspondence Requiring a Response. In the event that BDSI or
Endo receives any material regulatory letter or comments from any Regulatory
Authority relating to the development or Manufacture of Product, BDSI will
promptly provide Endo with any data or information required by Endo in preparing
any response in the Territory relating to BDSI’s development or Manufacture of
Product, and will cooperate fully with Endo in preparing such response. To the
extent reasonably practicable (subject to the time a response is mandated), Endo
shall provide BDSI with a copy of each such response for BDSI’s review and
comment at least *** prior to Endo’s submission of the response. Endo shall give
good faith consideration to any BDSI comments to each such proposed Endo
response and shall incorporate such comments to the extent Endo deems necessary
or appropriate. Endo shall have the final decision with respect to any responses
or actions required by such letter or comments.

4.5 Inspections. In the event that the facility utilized or contracted by BDSI
to Manufacture Clinical Trial Material is to be inspected by representatives of
any Regulatory Authority, BDSI shall notify Endo promptly (and in any event,
within ***) after learning of such inspection, and shall supply Endo with copies
of any correspondence or portions of correspondence which relate to Product and
are available to BDSI. In addition, at the request of Endo, BDSI shall use
Commercially Reasonable Efforts to allow Endo to have its representatives be
present in any facility that is being inspected and to participate in any
meetings in respect to the inspection. Following any such inspection, BDSI
shall, to the extent reasonably available to BDSI, provide Endo with a written
summary of that portion of the inspection that was relevant to Product or
Clinical Trial Material within *** of such inspection.

4.6 Product Recalls and Withdrawals. In the event that a Party becomes aware
that Product in the Territory may not comply with applicable law, rules or
regulations (either by notification from a Regulatory Authority or otherwise)
and/or that a Recall of Product is desirable, such Party shall promptly notify
the other Party. If BDSI is the Party that first becomes aware of the
necessity/desirability of a Product Recall in the Territory, BDSI shall provide
Endo with the notice described above and upon receipt of such notification (or
in the

 

23



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

event that Endo is the first Party to become aware of the necessity/desirability
of a Product Recall in the Territory), Endo shall undertake an appropriate
investigation and make a determination with respect to the disposition of any
such matter, including determining whether Product shall be Recalled in the
Territory. If a Recall is required or reasonably necessary pursuant to the
Regulatory Authorities or applicable law or Endo determines that Product shall
be Recalled in the Territory, Endo shall develop and implement a Commercially
Reasonable plan to conduct such Recall. Endo shall bear all costs and expenses
associated with conducting any Recall in the Territory (including any
reasonable, documented direct costs and expenses incurred by BDSI), except to
the extent such Recall results from the gross negligence or wrongful intentional
acts or omissions of BDSI, or the failure of the Clinical Trial Material to
materially conform to the Product Specifications therefor, in which case BDSI
shall bear all reasonable, documented direct costs and expenses incurred with
respect to the conduct of such Recall.

4.7 Regulatory Updates. During the Term, each Party will keep the other Party
generally apprised of the status of any Regulatory Submissions related to
Product in the Territory. Endo shall promptly notify BDSI in writing upon
receipt by Endo of any Regulatory Approval to market Product in the Territory.

ARTICLE 5

MANUFACTURE AND SUPPLY OF CLINICAL TRIAL MATERIALS

5.1 Supply and Purchase of Clinical Trial Materials.

(a) Manufacture and Supply of Clinical Trial Materials.

(i) BDSI shall be responsible (itself or through its Affiliates or contract
manufacturers) for the production, manufacture, testing, packaging and all
related activities, including, without limitation, warehousing, storage and
supplying final packaged materials (collectively, the “Manufacture”), of and
with respect to Clinical Trial Materials, and carrying out quality assurance in
accordance with the Quality Agreement. Clinical Trial Materials shall be
procured by BDSI in accordance with the following provisions. ***.

(1) Subject to the provisions of this Article 5, ***, required to perform BDSI’s
obligations under the Development Plan ***, or otherwise permitted hereunder.

(2) All Clinical Trial Materials shall be Manufactured by BDSI at the Plant in
accordance with the Product Specifications, cGMP and the Quality Agreement ***.

(3) BDSI shall have additional responsibilities for Clinical Trial Materials as
set forth in the Quality Agreement. BDSI shall have sole responsibility

 

24



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

for disposing of all Clinical Trial Materials and wastes arising from
Manufacture in accordance with all applicable laws, rules and Regulatory
Requirements.

(4) ***, BDSI shall supply Endo with reasonable quantities of Clinical Trial
Materials as requested by Endo in writing from time to time ***, at Endo’s
option, in either finished form or bulk form. BDSI shall use Commercially
Reasonable Efforts ***.

(5) BDSI shall use Commercially Reasonable Efforts to ensure that, subject to
the relevant terms of Arius’ or Parent’s agreements with Third Parties
concerning BDSI’s relevant responsibilities under this Agreement, ***. Endo
shall ***.

(ii) All Raw Materials required for the Manufacture of Clinical Trial Materials
shall be acquired by BDSI from its existing suppliers (which are hereby deemed
approved by Endo) or any other Third Parties approved by Endo in writing, such
approval not to be unreasonably withheld.

(iii) BDSI shall, ***, perform all Validation Activities relating to
Manufacturing, equipment, packaging and cleaning process in respect to Clinical
Trial Materials and shall produce necessary validation batches.

(b) Manufacture and Supply of Product. Endo shall, as between the Parties, have
the right to make or have made all quantities of Product upon applicable
Regulatory Approval and Endo shall be responsible for carrying out quality
assurance. BDSI shall use Commercially Reasonable Efforts to ***.

ARTICLE 6

COMMERCIALIZATION

6.1 Commercialization. Subject to the obligations set forth in this Article 6
and applicable law, Endo shall have sole responsibility and decision-making
authority for commercialization of Product in the countries of the Territory
where Regulatory Approval is obtained, which shall be carried out in accordance
with the Commercialization Plan. Endo shall be solely responsible for all costs
and expenses associated with its commercialization of Product in the Territory.
Endo may, in its sole discretion acting in good faith, choose whether to market
and sell a particular Product itself or to collaborate with Affiliates,
sublicensees or distributors to market and sell such Product, subject to
Section 8.4.

6.2 Commercialization Plan.

(a) No later than *** prior to the anticipated filing of an application for
Regulatory Approval for Product in the U.S., Endo shall deliver to the JCC a
draft written commercialization plan setting forth anticipated material
commercialization activities to be performed with respect to such Product in the
U.S. by Endo or on its behalf (which shall include

 

25



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

development of all marketing and promotional material and training of all sales
personnel), as well as projected timelines for such activities (the
“Commercialization Plan”). The JCC shall promptly review such draft initial
Commercialization Plan and may provide commercially reasonable comments to Endo
for its consideration. Endo shall give good faith consideration to such comments
and may revise such draft Commercialization Plan to implement such of the JCC’s
comments that it shall deem necessary or advisable to include in the draft. Endo
shall, thereafter, submit the Commercialization Plan with such changes,
revisions and modifications that it shall deem advisable to the JCC, and the
Commercialization Plan, together with such changes, revisions and modifications,
as applicable, shall be deemed final.

(b) No later than *** prior to the anticipated launch of Product in the U.S.,
Endo shall update the Commercialization Plan, and shall thereafter update the
Commercialization Plan on an annual basis as follows: Endo shall provide the JCC
with a draft update to the Commercialization Plan no later than *** of each
year. Endo shall give good faith consideration to any comments provided by the
JCC and may revise such Commercialization Plan to implement such of the JCC’s
comments that it shall deem necessary or advisable to include in the
Commercialization Plan, after which the update to the Commercialization Plan
shall be deemed to be finalized. Endo shall deliver a final version of the
updated Commercialization Plan no later than *** of the following year.

(c) The Commercialization Plan shall include ***.

6.3 Efforts. Endo shall use Commercially Reasonable Efforts to commercialize
Product in the Field in such part of the Territory for which Regulatory Approval
is obtained ***. It is specifically acknowledged by BDSI that, as of the
Effective Date, to the extent Endo has obligations to develop, seek Regulatory
Approval for and commercialize Product outside the U.S., Endo would plan to do
so using Subcontractors and sublicensees.

6.4 Right of First Negotiation for Co-Promotion. BDSI shall have a right of
first negotiation to enter into a co-promotion agreement with Endo pursuant to
which BDSI would promote Product to such specialists in the U.S. as mutually
agreed to by the Parties, in addition to promotion efforts performed by Endo
under the Commercialization Plan. If ***, then during the period commencing on
such third anniversary and expiring ***thereafter (the “Notice Period”), BDSI
may give Endo written notice (a “Co-Promotion Notice”) electing such right of
first negotiation and containing evidence demonstrating BDSI’s capabilities to
promote Product to such specialists in the U.S. as mutually agreed to by the
Parties. If the above-referenced requirement with respect to *** is not achieved
***, or if BDSI does not deliver the Co-Promotion Notice to Endo within the
Notice Period, then neither Party shall have any obligations to the other Party
with regard to BDSI’s right of first negotiation pursuant to this Section 6.4.
If BDSI delivers the Co-Promotion Notice to Endo within the Notice Period, then
for a period of up to *** commencing on the date of the Co-Promotion Notice,
Endo and BDSI shall negotiate in good faith to reach agreement on a term sheet
containing commercially reasonable terms consistent with industry norms for
BDSI’s co-promotion of Product to such specialists in the U.S as mutually agreed
to by the Parties. If Endo and BDSI do not successfully conclude negotiations
and sign such term sheet within such *** period, then neither Party shall have
any

 

26



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

obligations to the other Party with regard to BDSI’s right of first negotiation
pursuant to this Section 6.4. If Endo and BDSI successfully conclude
negotiations and sign such term sheet within such *** period, then Endo and BDSI
shall negotiate in good faith for an additional *** period to reach agreement on
a definitive co-promotion agreement based on such term sheet. Any co-promotion
rights granted to BDSI pursuant to such definitive co-promotion agreement shall
be contingent upon Endo’s determination, in its sole discretion acting in good
faith, that BDSI has sufficient commercial capability to meet its obligations of
co-promotion. Unless mutually agreed to by the Parties, no such co-promotion
arrangement shall affect the financial terms of this Agreement. If Endo and BDSI
do not successfully conclude negotiations and sign such a definitive
co-promotion agreement within such additional *** period, then neither Party
shall have any obligations to the other Party with regard to BDSI’s right of
first negotiation pursuant to this Section.

ARTICLE 7

PAYMENTS

7.1 Upfront Payment. Endo shall pay BDSI a non-refundable, non-creditable
payment of Thirty Million Dollars ($30,000,000) within ten (10) Business Days
after the Effective Date provided that a pay-off letter and related releases in
substantially the form attached hereto as Exhibit H with respect to the BDSI
Intellectual Property subject to the QLT Security Interest has been executed by
QLT, Arius Two, and Parent (the “Payoff Letter Requirement”) prior to the date
five (5) Business Days after the Effective Date. If BDSI does not satisfy the
Payoff Letter Requirement by such date, the payment required by this Section
shall be reduced ***.

7.2 Milestone Payments. Endo shall make the following nonrefundable (except as
provided herein) payments to BDSI within *** after each achievement of the
corresponding event set forth below, except that any payments in respect to
Milestone Events 7, 8, 9 and 10 described below shall be made within *** after
achievement of the corresponding event:

 

Milestone Event

   Payment  

1. The USPTO grants one or more patents with respect to the US Patent
Application *** (or any continuation(s), continuation(s)-in-part, divisional(s),
or similar offspring thereof)

   $ 15,000,000   

2. ***

   $ ***   

3. ***

   $ ***   

4. The FDA’s acceptance for filing of an NDA for Product

   $ ***   

 

27



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

5. The FDA’s Regulatory Approval of Product with labeling that meets or exceeds
the target profile of Product set forth in Exhibit D

   $  ***   

6. ***

   $ ***   

7. First time total Net Sales in any four consecutive calendar quarter period
(“LFQ Net Sales”) are at least $***

   $ ***   

8. First time LFQ Net Sales are at least $***

   $ ***   

9. First time LFQ Net Sales are at least $***

   $ ***   

10. First time LFQ Net Sales are at least $***

   $ ***   

Endo shall notify BDSI in writing within *** of the achievement of any of the
Milestone Events, except that in the case of Milestone Events 7, 8, 9 and 10,
Endo shall notify BDSI in writing within *** after achievement of the applicable
Milestone Event. As a matter of clarification, the payments referred to in this
Section shall be made (i) one time upon the initial satisfaction of the
applicable Milestone Event and, for Milestone Events 4, 5, or 6 only, (ii) one
time regardless of any subsequent achievement of the same Milestone Event by the
same Product or a different Product.

7.3 Product Royalty.

(a) Royalty. The royalty (the “Royalty”) to be paid by Endo in respect to Net
Sales shall be calculated on incremental tiers of annual Net Sales during each
calendar year as set forth in the table below.

 

Tier

  

Annual Net Sales

   Royalty         Products
sold in
the U.S.     Products
sold outside
the U.S.  

1

  

All Net Sales in a calendar year less than or equal to $***

     *** %      *** % 

2

  

All Net Sales in a calendar year greater than $*** but less than or equal to
$***

     *** %      *** % 

3

  

All Net Sales in a calendar year greater than $***

     *** %      *** % 

 

28



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

(b) Generic Product. If Generic Competition exists with respect to a Product in
a particular country, the Royalty to which BDSI would otherwise be entitled
hereunder with respect to such Product in such country shall, subject to
subsection (c) below, be reduced by *** percent (***%).

(c) Minimum Royalty. Notwithstanding any adjustment to, reduction of, deductions
from, credits against, or other amounts applicable to the payment of Royalties
due BDSI hereunder that may be contemplated by this Agreement, subject to the
next sentence, so long as BDSI is obligated to pay a royalty *** with respect to
Product, the amount payable to BDSI with respect to the sale of Product under
this Agreement shall not, in any event, be less than one percent (1%) of Net
Sales. If BDSI’s obligation to pay royalty to *** with respect to Product is in
effect when *** in Section 7.2 is satisfied, the milestone payment in respect to
such Milestone Event shall be reduced to $***, unless BDSI notifies Endo in
writing, no later than *** after it receives notice that such Milestone Event 8
has been satisfied, that it elects to permanently terminate the minimum royalty
obligations of the prior sentence.

(d) Reporting. Endo, on behalf of itself and its Affiliates, shall, beginning
with respect to the initial calendar quarter during which Net Sales occur,
furnish to BDSI a quarterly written report (each, a “Royalty Statement”),
substantially in the form attached hereto as Exhibit I, showing (i) amounts
payable under this Agreement based upon such Net Sales or the Product
responsible therefor (which shall include an accounting of all amounts and
calculations required to determine Net Sales and all amounts payable under this
Article 7, for Product sold by Endo, its Affiliates, and sublicensees during
such calendar quarter; the Royalties due under this Article 7 and any
adjustments to, deductions from, or credits against such Royalties);
(iii) withholding taxes, if any, required by law to be deducted with respect to
any payments due BDSI under this Agreement; and (iv) the exchange rates used to
determine the amount payable. Royalty Statements shall be due no later than ***
following the end of each calendar quarter.

(e) Payments.

(i) Within *** after the end of each applicable calendar quarter, Endo shall pay
to BDSI the Royalty due under this Section 7.3 for such calendar quarter.

(ii) The Royalty for each calendar quarter shall be calculated by ***. For
purposes of example only, and without taking into account any adjustments to the
Royalties that may otherwise be provided for in this Agreement, if ***.

(f) Credits and Deductions.

(i) *** (the “NDA Filing Reduction Date”, as it may be extended below), the
payment in respect to Milestone Event No. 5 shall be reduced by an amount equal
to the product of ***, provided that, notwithstanding the foregoing, the NDA
Filing Reduction Date shall be automatically extended by an amount equal to the
extent of any delay in development of Product or preparation or submission of an
NDA in the U.S. that

 

29



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

is caused by any acts or omissions of Endo (or its Affiliates, Subcontractors,
or sublicensees) that are not Commercially Reasonable. As an example, if Endo
(or its Affiliates, Subcontractors, or sublicensees) does not cause any delay,
and Milestone 4 is satisfied on ***, the amount payable to BDSI with respect
thereto shall be $***.

(ii) If a Generic Product is commercially launched in the U.S. by a Third Party,
Endo shall be entitled to recover all or such portion of the $*** milestone
payment (i.e. payment made by Endo upon satisfaction of Milestone Event 6 as set
forth in Section 7.2) determined by *** (the “Patent Recovery Amount”), as
further described in the following sentence. The Patent Recovery Amount shall be
recouped by or paid to Endo ***. If Milestone Event 6 referred to in Section 7.2
is not satisfied (but Milestone Event 5 is satisfied) by ***, then the payment
in respect to such Milestone Event shall not be payable hereunder and beginning
on *** and continuing until a Generic Product is commercially launched by a
Third Party in the U.S. or the Agreement earlier terminates, BDSI shall be
entitled to receive $*** per month up to a maximum aggregate amount of $***.
Endo shall make such payments within *** after the end of each applicable
calendar quarter.

(iii) If (I) BDSI does not ***, (II) Endo provides BDSI written notice of such
failure, and (III) BDSI does not cure such failure within *** of such notice,
then unless it is established to Endo’s reasonable satisfaction that such
failure *** will not adversely affect the conduct or timing for completion of
any Clinical Trials, ***, and *** percent (***%) of Endo’s fully allocated costs
in respect to performing BDSI’s obligations hereunder which BDSI did not perform
shall be creditable against up to *** percent (***%) of any Royalties due BDSI
hereunder in any particular calendar quarter, subject to Section 7.3(c), until
such amount has been fully accounted for by ***. The rights of Endo under this
provision shall be in addition to, and not in limitation of, any other rights or
remedies available to Endo under this Agreement or under law or equity, ***.

7.4 Payment Method. All payments due under this Agreement to BDSI shall be made
by bank wire transfer in immediately available funds to an account designated by
BDSI.

7.5 Taxes. BDSI shall pay any and all taxes levied on account of all payments it
receives under this Agreement. If Endo determines that it is required by any
applicable laws or regulations to withhold any taxes from any payment made
pursuant to this Agreement (“Withholding Taxes”), Endo will (a) withhold such
Withholding Taxes from the remittable payment, (b) pay the Withholding Taxes to
the proper taxing authority, (c) pay to BDSI the remittable payment, reduced by
the Withholding Taxes, (d) send evidence of the Withholding Taxes obligation
together with proof of the Withholding Taxes payment to BDSI within ***
following a Withholding Taxes payment, and (e) cooperate with BDSI, as
reasonably requested thereby and at BDSI’s expense, in claiming any exemption
from any such withholdings under any double taxation or similar agreement or
treaty from time to time in force or in otherwise seeking the return, refund, or
credit of any such withheld amount.

 

30



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

7.6 Interest. If either Party fails to make any payment due under this Agreement
within *** of the date upon which such payment is due, then interest shall
accrue on such payment on a daily basis from the date such payment was
originally due at a rate equal to LIBOR (as published in The Wall Street
Journal, New York edition) plus *** percent (***%), or at the maximum rate
permitted by applicable law, whichever is the lower, and such interest shall be
paid when such payment is made.

7.7 Currency Exchange. All payments to BDSI hereunder will be payable in U.S.
Dollars. Payments of Royalty to BDSI pursuant to Section 7.3 with respect to
sales in a country other than the U.S. shall each be calculated using the
average rate of exchange of the currency of such country for the calendar
quarter in which Net Sales triggering such Royalty are recognized, as published
on www.x-rates.com or, if no longer available, other such source as mutually
agreed by the Parties.

7.8 Records.

(i) *** following the end of the calendar year to which they pertain complete
records of all matters relating to all development work on Product done by BDSI
and to Manufacturing of Clinical Trial Materials. Such recordkeeping obligations
shall survive any expiration or termination of this Agreement for the time
period provided herein.

(ii) Endo Records. Endo shall keep for at least *** following the end of the
calendar year to which they pertain complete records of its development and
commercialization Product in the Territory, including all amounts and
calculations reasonably useful or necessary in calculating amounts due under
this Agreement. Such record keeping obligation shall survive any expiration or
termination of this Agreement for the time provided herein.

(b) Access to Records. Subject to the other terms of this Section 7.8, either
Party (the “Requesting Party”) may audit the records of the other Party related
to this Agreement (the “Audited Party”). If the Audited Party is Endo, the
records to be audited are records regarding payments due hereunder and
calculations of Net Sales or amounts payable under this Agreement (including any
adjustments thereto). If BDSI is the Audited Party, the records to be audited
are records related to its Development Costs. Such audit shall be conducted
(i) after at least *** prior written notice from the Requesting Party, (ii) at
the facility(ies) where the applicable records are maintained, (iii) without
unreasonable disruption to operations of the Audited Party (to the extent
reasonably practicable, such examination shall be completed within ***), and
(iv) no more frequently than once in any calendar year. The audit shall be
conducted by a nationally recognized independent certified public accountant
selected by the Requesting Party (but not the accountant that conducts or has
within the past *** conducted the audit of such Requesting Party’s financial
statements). The auditor will execute a written confidentiality agreement with
the Audited Party that is substantially similar to the confidentiality
provisions of Article 10 and limiting the disclosure and use of information
obtained from such audit to authorized representatives of the Parties and the
purposes germane to

 

31



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

this Section 7.8. The auditor will disclose to the Requesting Party only the
amount and accuracy of costs or payments, as applicable, reported and actually
paid or otherwise payable under this Agreement. The auditor will send a copy of
the report to both Parties at the same time. The Requesting Party shall be
responsible for expenses for the audit, except that the Audited Party shall
reimburse the Requesting Party up to $*** for such independent accountant’s
reasonable, documented costs of such audit if the independent accountant
determines that payments made by the Audited Party are less than *** percent
(***%) of the amount actually owed for the period of the audit and such
determination is finally resolved in favor of the Requesting Party pursuant to
Section 7.8(d) below if such finding is contested by the Audited Party. All
inspections made hereunder shall be made no later than *** after the records
subject to the investigation were due, and all records not so audited within ***
will be deemed accurate and in accordance with the terms of this Agreement.

(c) Underpayment or Overpayment. If, as a result of any audit pursuant to
Section 7.8(b), it is shown that the Audited Party’s payments to the Requesting
Party under this Agreement with respect to the period of time audited were less
than the amount that should have been paid pursuant to this Agreement, then the
Audited Party shall, within *** after the Requesting Party’s demand therefor,
either pay the Requesting Party the amount of such shortfall or, in the event
the Audited Party disputes the findings of the auditor, provide written notice
of such dispute to the Requesting Party and proceed to the dispute resolution
mechanism set forth in Section 7.8(d) below. If, as a result of any audit
pursuant to Section 7.8(b), it is shown that the Audited Party’s payments to the
Requesting Party under this Agreement with respect to the period of time audited
exceeded the amount that should have been paid pursuant to this Agreement, then
the Requesting Party shall, within *** after the Audited Party’s demand
therefor, either pay the Audited Party the amount of such excess or, in the
event the Requesting Party disputes the findings of the auditor, provide written
notice of such dispute to the Audited Party and proceed to the dispute
resolution mechanism set forth in Section 7.8(d) below.

(d) Resolution of Dispute as to Audit. In the event that a Party required to
make a payment to the other Party under Section 7.8(c) disputes the findings of
the auditor by providing written notice of such dispute within *** of receipt of
the relevant auditor’s report as provided in Section 7.3(c), and the Parties do
not agree on the amount of overpayment or underpayment within thirty (30) days
of such Party providing such written notice of dispute, each Party shall select
an independent public accounting firm (and each Party shall pay the costs of its
own accounting firm), which shall meet and discuss the amount in dispute and
other related matters within *** thereafter. If such independent public
accounting firms cannot agree on a resolution mutually agreeable to the Parties,
such independent public accounting firms shall, within *** after such selection,
appoint a third independent public accounting firm which shall resolve the issue
within *** after its selection, and the Parties shall equally share the costs of
such accounting firm. The recommendation of the third independent public
accounting firm shall be final and binding upon the Parties. A judgment
reflecting such firm’s disposition may be entered in any court having
jurisdiction over the Parties. Notwithstanding anything to the contrary herein,
the resolution of any dispute under this Section 7.8 shall be made under this
Section 7.8(d) instead and in lieu of Section 15.11. The preceding sentence
shall not preclude

 

32



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

the application of Section 15.11 to any contract interpretation issue (as
compared to an accounting issue which would be precluded from determination
under Section 15.11).

ARTICLE 8

LICENSE RIGHTS AND LIMITATIONS, RESTRICTIONS AND OWNERSHIP

8.1 License. Subject to the terms and conditions of this Agreement, BDSI hereby
grants to Endo an exclusive (including with respect to BDSI except as to BDSI’s
performance of its obligations under this Agreement or conduct of the Existing
Clinical Trials) license (with the right to sublicense solely in accordance with
Section 8.4) in the Field in the Territory, under the BDSI Intellectual
Property, to develop, make or have made, use, offer for sale, sell, import,
market and promote Product. If BDSI exercises its right to terminate this
Agreement in respect to a Region as provided in Section 14.2(e), the rights
granted to Endo under the previous sentence shall not thereafter include rights
to Manufacture (or have Manufactured) Product in the Territory for use or sale
in any Region in respect to which this Agreement has been so terminated (which
rights shall be retained by BDSI). ***

8.2 BDSI Trademarks.

(a) Grant of License. Subject to the terms and conditions of this Agreement,
BDSI hereby grants to Endo an exclusive (including with respect to BDSI except
as to BDSI’s performance of its obligations under this Agreement and conduct of
Existing Clinical Trials) license (with the right to sublicense in accordance
with Section 8.4) to use the BDSI Trademarks solely in connection with Product
in the Territory. Endo may use the BDSI Trademarks on Product in the Territory
subject in all respects to all applicable laws and Regulatory Requirements.
Subject to applicable law, nothing in this Agreement shall obligate Endo to
identify Product as originating from BDSI or to use BDSI Trademarks with respect
to Product.

(b) Use of Trademarks. Endo shall comply with all applicable laws and
regulations pertaining to the proper use and designation of the BDSI Trademarks.
Additionally, Endo shall use Commercially Reasonable Efforts to:

***

(c) Additional Trademark Terms. Endo shall not take any action inconsistent with
BDSI’s ownership of the BDSI Trademarks. Any benefits (including good will)
accruing from Endo’s use of the BDSI Trademarks shall automatically vest in
BDSI. Endo shall not form any combination trademarks or trade names with the
BDSI Trademarks. Endo shall grant BDSI reasonable access to Endo’s facilities,
records, packaging and promotional materials for the purpose of inspecting
Endo’s use of the BDSI Trademarks.

(d) Termination of Trademark License. BDSI shall be entitled to terminate Endo’s
rights to BDSI Trademarks hereunder, in their entirety or with respect to any
particular country, on written notice to Endo if Endo does not use the BDSI
Trademarks with respect to the

 

33



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Product for any consecutive period of *** or more after the First Commercial
Sale in any particular country.

8.3 Negative Covenants.

(a) Endo hereby covenants that it shall not use or practice, nor shall it cause
or permit any of its Affiliates or sublicensees to use or practice, directly or
indirectly, any BDSI Intellectual Property or BDSI Trademarks for any other
purposes other than those expressly permitted by this Agreement.

(b) BDSI hereby covenants that it shall not use or practice, nor shall it cause
or permit any of its Affiliates or sublicensees to use or practice, directly or
indirectly, any Endo Intellectual Property for any other purposes other than
those expressly permitted by this Agreement.

8.4 Sublicensing; Subcontracting.

(a) Endo shall have the right to grant sublicenses under the rights and licenses
granted to it under this Article 8 without obtaining the consent of BDSI,
provided that, with respect to any sublicense granted under this Agreement,
(i) such sublicense shall be consistent, and not conflict, with this Agreement
and Endo shall secure all reasonably appropriate covenants, obligations and
rights from any Affiliate or sublicensee sufficient to ensure that Endo, its
Affiliates, and sublicensees comply with this Agreement (including its
confidentiality, indemnity, reporting, audit rights, and information
obligations), (ii) BDSI shall be provided with a copy of all sublicenses
executed hereunder by Endo promptly following the execution thereof, (iii) Endo
shall use Commercially Reasonable Efforts to enforce the terms of any
sublicenses granted hereunder, and (iv) all sublicenses of any rights granted
under this Agreement shall, except to the extent contemplated therein and
permitted by Section 14.3, terminate upon the termination of this Agreement.
Endo shall at all times remain responsible for the activities of its Affiliates
and sublicensees under, and their performance of Endo’s obligations hereunder
and compliance with, the terms of this Agreement.

(b) Endo shall have the right to subcontract to Third Parties (“Subcontractors”)
its responsibilities under this Agreement, ***. Endo shall at all times remain
responsible for the activities of its Subcontractors.

(c) BDSI may subcontract any responsibility under this Agreement that it
reasonably deems necessary or useful, but any such subcontract entered into
following the Effective Date shall only be executed with the prior written
consent of Endo, which consent shall not be unreasonably withheld (such consent
shall have been deemed to have been given upon Endo’s execution of this
Agreement for all Existing BDSI Agreements). BDSI shall at all times remain
primarily responsible and liable for all such activities by its Subcontractors.

(d) Each Party shall enter into agreements with its Subcontractors that contain
confidentiality terms substantially as strict as those set forth in Article 10
hereof, provided that

 

34



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

the foregoing shall not apply to any Existing BDSI Agreements to the extent not
satisfying the foregoing.

8.5 Compliance. Each Party shall comply with all applicable laws, rules, and
regulations in the exercise of its rights and performance of its obligations
under this Agreement.

8.6 No Implied Licenses. Neither Party grants (or agrees to grant) to the other
Party any right or license to use any of its intellectual property, know-how or
other proprietary information, materials or technology, or to practice any of
its patent, trademark, or trade dress rights, except as expressly set forth in
this Agreement.

ARTICLE 9

INTELLECTUAL PROPERTY

9.1 Background Intellectual Property. Except as expressly set forth herein, as
between the Parties, each Party is and shall remain the owner of all
intellectual property and Confidential Information that it owns or controls as
of the Effective Date (“Background Technology”) or, except as provided in
Section 9.2, that it develops or acquires thereafter pursuant to activities
independent of this Agreement.

9.2 Ownership of Developed Technology. BDSI shall own and retain all right,
title, and interest in (i) all Developed Technology related to, or constituting
an improvement, enhancement, or modification of, the BEMA Technology (or the use
or manufacture thereof) (each, a “BEMA Improvement”). Each Party shall own and
retain the entire right, title and interest in and to all Developed Technology
(other than BEMA Improvements) made solely by the employee(s) or agent(s) of
such Party or any of its Affiliates, subject only to the rights expressly
granted to the other Party under this Agreement. BDSI shall own and retain the
entire ownership interest in all Developed Technology (other than BEMA
Improvements) made jointly by (i) the employee(s) or agent(s) of BDSI or any of
its Affiliates and (ii) the employee(s) or agent(s) of Endo or any of its
Affiliates, subject only to the rights expressly granted by BDSI to Endo under
this Agreement. BDSI hereby grants to Endo a royalty free, non-exclusive license
(with the right to sublicense) under Developed Technology referred to in the
previous sentence in the Territory to develop, make or have made, use, offer for
sale, sell, import, market and promote products in addition to Product. Each
Party shall notify the other Party in writing of any Developed Technology. Each
Party hereby assigns, and agrees to assign, to the other Party such rights in
the Developed Technology, and each Party shall take all actions that are
reasonably necessary to give effect to the ownership interests set forth in this
Section 9.2, including those reasonably requested by the Party to whom such
Developed Technology is assigned.

9.3 Patent Prosecution and Maintenance. Except as provided below and in
Section 9.4, BDSI shall have the sole right to prosecute and maintain the BDSI
Patents in the Territory, to the extent it has the rights to do so. BDSI shall
provide Endo with a reasonable opportunity to comment on all draft filings for
the BDSI Patents in the Territory, to the extent concerning Products, prior to
their submission to the relevant patent authority. On the reasonable request of

 

35



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

BDSI, Endo shall cooperate, in all reasonable ways, in connection with the
prosecution of the BDSI Patents. BDSI shall, prior to any abandonment of any
BDSI Patent in the Territory that covers the Product (or the use or manufacture
thereof), promptly advise Endo of such proposed abandonment in writing and
subject to the assumption of the prosecution and maintenance of any such BDSI
Patent by any Third Party previously granted such right with respect to such
BDSI Patent, provide Endo a reasonable opportunity to assume the prosecution and
maintenance thereof in the Territory at its sole expense. Endo shall list BDSI
Patents applicable to Product on the packaging therefor, subject in all respects
to all applicable laws and Regulatory Requirements.

9.4 Infringement by Third Parties.

(a) Notice. Each of Endo and BDSI shall promptly notify the other Party in
writing of any alleged or threatened infringement of any BDSI Patent by a Third
Party, of which the Party becomes aware.

(b) Right to Bring Suit or Enter into Settlement. Except as provided in this
Section 9.4(b) or Section 9.4(c), Endo shall have the sole right (but not the
obligation), on behalf and in the name of BDSI and/or on behalf of itself and in
its name, to bring and control any action or proceeding, or enter into any
settlement or voluntary disposition, with respect to any alleged or threatened
infringement of any BDSI Patent in the Territory by a Third Party with respect
to any human pharmaceutical product incorporating Active Ingredient as its sole
active pharmaceutical ingredient and not incorporating ***. Endo shall only
settle or enter into any form of voluntary disposition of any infringement claim
subject to this Section 9.4(b) with BDSI’s prior written consent, such consent
not to be unreasonably withheld, provided that any such settlement or voluntary
disposition which (x) admits fault or wrongdoing, or incurs liability, on the
part of BDSI, or (y) materially limits the scope, validity, or enforceability of
any of the BDSI Patents, BDSI Know-How, or BDSI Trademarks in respect to the
Product outside the Territory, any product other than Product ***, or the BEMA
Technology generally, or (z) would reasonably be expected to materially
adversely affect BDSI’s ability to develop or commercialize the Product outside
the Territory or any other products other than the Product covered by the BDSI
Patents, shall require BDSI’s prior written consent, which BDSI may withhold in
its sole discretion acting in good faith. If Endo does not bring and continue
pursuing an action or proceeding against, enter into a settlement with respect
to, or otherwise cause the cessation of such an infringement of any BDSI Patent
by or after *** following the notice of alleged infringement, then BDSI shall
have the right to bring and control an infringement action under the applicable
BDSI Patent, or enter into a settlement agreement, with respect to such
infringement at its own expense and by counsel of its own choice, except that
BDSI shall only settle or enter into any form of voluntary disposition of any
infringement claim subject to this Section 9.4(b) with Endo’s prior written
consent, such consent not to be unreasonably withheld, provided that any such
settlement or voluntary disposition which (I) admits fault or wrongdoing, or
incurs liability, on the part of Endo, (II) materially limits the scope,
validity, or enforceability of any of the BDSI Patents, BDSI Know-How, or BDSI
Trademarks in respect to the Product in the Territory, or (III) would reasonably
be expected to materially adversely affect Endo’s ability

 

36



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

to develop or commercialize the Product in the Territory, shall require Endo’s
prior written consent, which Endo may withhold in its sole discretion acting in
good faith.

(c) Hatch-Waxman Act Litigation. Notwithstanding anything herein to the
contrary, should a Party receive a certification for a Product pursuant to the
Drug Price Competition and Patent Term Restoration Act of 1984 (Public Law
98-417), as amended (the “Hatch-Waxman Act”), including any notice under 21
U.S.C. §355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) or a similar notice with
respect to, in either case, any Product, or its equivalent in a country in the
Territory other than the U.S., then such Party shall immediately (and in any
event no later than within *** after such receipt) provide the other Party with
a copy of such certification. The Party with the right to bring suit under the
Hatch-Waxman Act on account of such certification shall have *** from the date
on which it receives a copy of the application for which FDA approval is sought,
but in no event later than *** from the date of receipt of the certification, to
provide written notice to the other Party (“H-W Suit Notice”) stating whether it
will bring suit, at its expense, within a *** period from the date of such
certification, including any patent infringement suit (or other applicable time
limit for bringing such suit). Should the period referred to in the prior
sentence for delivering an H-W Suit Notice expire without the applicable Party
providing such H-W Suit Notice, then the other Party shall be free immediately
to bring suit in the name of the Party that did not give the H-W Suit Notice.
Notwithstanding the foregoing, (i) no Party shall take any action in the course
of exercising its rights under this Section 9.4(c) that (x) admits fault or
wrongdoing, or incurs liability, on the part of the other Party, (y) materially
limits the scope, validity, or enforceability of any of the BDSI Patents, BDSI
Know-How, or BDSI Trademarks in respect to the Product in the Territory (if BDSI
is bringing the suit) or materially limits the scope, validity, or
enforceability of any of the BDSI Patents, BDSI Know-How, or BDSI Trademarks in
respect to the Product outside the Territory, any product other than Product
***, or the BEMA Technology generally (if Endo is bringing the suit), or
(z) would reasonably be expected to materially adversely affect the ability of
the Party not bringing the suit to develop or commercialize the Product in the
Territory (if BDSI is bringing the suit) or to develop or commercialize the
Product outside the Territory or any other products (other than the Product)
covered by the BDSI Patents (if Endo is bringing the suit), without the prior
written consent of the Party not bringing the suit, which such Party may
withhold in its sole discretion acting in good faith.

(d) Cooperation. For any action or proceeding brought by a Party under this
Section 9.4 (the “Initiating Party”), regardless of which Party brings such
action or proceeding, the other Party (the “Non-Initiating Party”) shall
cooperate reasonably in any such effort, and the Parties shall reasonably
cooperate to address new facts or circumstances that come to light during the
course of any such action or proceeding that may affect the need for one Party
or the other to participate in such action. The Non-Initiating Party agrees to
be joined as a party plaintiff in any such action if needed for the Initiating
Party to bring or continue an infringement action hereunder. The Non-Initiating
Party shall, at its own expense and with its own counsel, have the right to
advise and provide comments with respect to any action brought by the Initiating
Party under this Section 9.4.

 

37



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

(e) Recoveries. Except as otherwise agreed to by the Parties as part of a
cost-sharing arrangement, any recovery realized or damages or other amounts
received by an Initiating Party as a result of any litigation or settlement
under this Section 9.4 with respect to any actual or alleged infringement of any
BDSI Patent(s) by a product *** shall first be applied to defray or reimburse
the related out of pocket costs and expenses of Endo and BDSI, as applicable,
and any remaining balance thereof shall be retained by the Party that brought
and controlled such litigation or settlement for purposes of this Agreement,
except that the other Party shall be entitled to receive, and the Initiating
Party shall be required to pay the Non-Initiating Party, *** percent (***%) of
such remaining balance after reimbursement of each of the Parties’ related out
of pocket expenses.

9.5 Third Party Claims for Infringement or Misappropriation. Each Party shall
promptly notify the other in writing of any potential or actual allegation,
claim or suit that the Manufacture, use, sale, or importation of Product or any
component thereof, or any other activities that are undertaken pursuant to this
Agreement, infringes or misappropriates a Third Party’s patent or other
proprietary rights, and the Parties shall consult with each other in order to
develop a strategy for addressing the alleged infringement or misappropriation.
Each Party shall reasonably cooperate with the other in any investigations
undertaken to determine any potential infringement or misappropriation. ***.

9.6 Patent Term Extensions. Endo shall promptly notify BDSI of the issuance of
each Regulatory Approval and, where reasonably possible and reasonably useful or
materially valuable in the commercialization of Products, use Commercially
Reasonable Efforts to apply or enable BDSI to apply for a patent term extension,
adjustment or restoration, supplementary protection certificate, or other form
of market exclusivity conferred by applicable laws, rules, regulations, or
guidelines (collectively, “Patent Term Extensions”) in the relevant country of
the Territory. BDSI shall use Commercially Reasonable Efforts to, if and as
requested by Endo, obtain (or assist Endo in obtaining) all available Patent
Term Extensions. The Parties shall cooperate with each other in obtaining Patent
Term Extensions wherever and whenever applicable.

9.7 Orange Book Listing. With respect to Marketing Exclusivity Rights or other
data exclusivity periods (such as those periods listed in the FDA’s Orange Book
(including without limitation any available pediatric extensions) and all
foreign equivalents in the Territory), Endo shall use Commercially Reasonable
Efforts consistent with its obligations under applicable law to seek, maintain
and enforce all of the foregoing available for the Products in all countries in
the Territory where Regulatory Approval is obtained. With respect to filings in
the FDA Orange Book (and foreign equivalents) for issued patents for a Product,
Endo shall, consistent with its obligations under applicable law, list in a
timely manner and maintain any listing for all applicable BDSI Patents and other
patents Controlled by Endo required to be filed by it, or that it is permitted
to file, under applicable law. To the extent reasonably practicable, at least
*** prior to an anticipated deadline for the filing of patent listing
information for any BDSI Patents, Endo will consult with BDSI regarding the
content of such filing. In the event of a dispute between the Parties as to
whether a BDSI Patent can be filed and/or the content of such

 

38



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

filing, the Parties will take expedited steps to resolve the dispute as promptly
as possible, including seeking advice of an independent legal counsel to guide
their decision. BDSI shall reasonably cooperate with Endo, at Endo’s expense, in
filing and maintaining such Orange Book (and foreign equivalent) listings.

ARTICLE 10

CONFIDENTIALITY

10.1 Definition of Confidential Information. During the Term, either Party (the
“Disclosing Party”) may from time to time furnish the other Party (the
“Receiving Party”) with scientific, technical, trade or business information or
materials which are treated by the Disclosing Party as confidential or
proprietary, including, without limitation, information and materials related
to, Product, processes, formulae, procedures, tests, equipment, data, batch
records, reports, know-how, sources of supply, patent positioning, relationships
with consultants and employees, business plans and business developments, and
information concerning the existence, scope or activities of any research,
design, development, Manufacturing, marketing or other projects. All such
disclosed information shall be referred to herein as “Confidential Information”
if it is provided in writing and is designated or otherwise identified as
“Confidential” at the time of disclosure, or if it is first provided orally,
visually, or by inspection and is identified as “Confidential” at the time of
disclosure. Notwithstanding the foregoing, Confidential Information shall also
include such information or materials that would reasonably be identified or
understood by the Receiving Party to be the confidential or proprietary
information of the Disclosing Party, even if they are not so identified as
described in the previous sentence. “BDSI Confidential Information” means any
and all Confidential Information for which BDSI is the Disclosing Party and Endo
the Receiving Party hereunder, provided that, notwithstanding anything to the
contrary, any and all information concerning any BEMA Improvements (or
intellectual property rights related thereto) shall be deemed BDSI Confidential
Information (and BDSI shall be the Disclosing Party, and Endo the Receiving
Party, with respect thereto).

10.2 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, the Parties agree that
for the Term and for *** thereafter, the Receiving Party shall keep confidential
and shall not publish or otherwise disclose and shall not use for any purpose
any Confidential Information furnished to it by the Disclosing Party pursuant to
this Agreement.

10.3 Exclusions. Notwithstanding anything herein to the contrary, the
obligations of confidentiality and nonuse under this Article 10 applicable to
Confidential Information hereunder shall not apply to information that Receiving
Party can demonstrate:

(a) at the time of disclosure, is known publicly or thereafter becomes known
publicly through no fault of the Receiving Party, its Affiliates or agents;

 

39



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

(b) is disclosed to the Receiving Party on a non-confidential basis by a Third
Party that is not legally prohibited from disclosing such information;

(c) was developed by the Receiving Party independently of information obtained
from the Disclosing Party, as shown by the Receiving Party’s prior written
records;

(d) was already known to the Receiving Party before receipt from the Disclosing
Party, as shown by the Receiving Party’s prior written records; or

(e) is released with the prior written consent of the Disclosing Party.

10.4 Permitted Disclosures. Notwithstanding the foregoing, each Receiving Party
may disclose the Disclosing Party’s Confidential Information (a) to the
Receiving Party’s employees, consultants, Affiliates, agents, contractors, or
sublicensees *** who are bound by obligations relating to confidentiality at
least as restrictive of those contained herein and who have a need to know such
information in connection with the Receiving Party’s performance of its
obligations or practice of its rights under this Agreement ***, (b) to
Regulatory Authorities in connection with any Regulatory Submissions required
for development of Product pursuant to the Development Plan or in compliance
with Regulatory Requirements, including, without limitation, any requirements
under or pursuant to the Food and Drug Administration Amendments Act of 2007, or
(c) pursuant to Sections 10.5 and 10.6.

10.5 Terms of Agreement. The Parties agree that the material terms of this
Agreement will be considered Confidential Information of both Parties. Subject
to Section 10.6 below, no Party shall, without the prior written consent of the
other Party, disclose in any manner to any Third Party the material terms and
conditions of this Agreement, except for terms or subject matter which has been
the subject of prior public disclosure or has been mutually approved for such
disclosure and except as set forth below. Each Party acknowledges and agrees
that, notwithstanding the foregoing, (a) either Party, to the extent legally
required, shall have the right to file this Agreement as an exhibit to its
filings with the U.S. Securities and Exchange Commission, and, in addition,
either Party shall have the right to disclose such terms as are required to be
disclosed in its publicly-filed financial statements or other public statements,
pursuant to applicable laws, regulations and stock exchange rules (e.g., the
rules of the U.S. Securities and Exchange Commission, NASDAQ, NYSE or any other
stock exchange on which securities issued by either Party may be listed);
provided such Party shall, to the extent reasonably practicable, provide the
other Party with a copy of the proposed text of such statements or disclosure
(including any exhibits containing this Agreement) sufficiently in advance of
the scheduled release or publication thereof to afford such other Party a
reasonable opportunity to review and comment upon the proposed text (including
redacted versions of this Agreement), (b) either Party shall have the further
right to disclose the material financial terms of this Agreement under a
confidentiality obligation no less protective than those set forth in this
Agreement, to any potential or actual sublicensee, acquirer, acquisition target,
merger partner or target, or providers of financing and their advisors, (c) Endo
shall have the right to disclose information regarding the development or
commercialization status of Product in the Territory to the extent such
disclosure is deemed reasonably necessary or desirable by Endo, and (d) each

 

40



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Party shall have the right to disclose information regarding the development or
commercialization status of Product in the Territory to the extent such
disclosure by BDSI or Endo, as applicable, is required by applicable laws or
stock exchange rules, provided that such Party shall, to the extent reasonably
practicable, provide the other Party with a copy of the proposed statements or
disclosure sufficiently in advance of the scheduled release or publication
thereof to afford such other Party a reasonable opportunity to review and
comment thereon.

10.6 Mandatory Disclosure.

(a) Notification and Consultation. In the event that the Receiving Party is
required by applicable statute or regulation or by court order or judicial or
administrative process to disclose any part of the Disclosing Party’s
Confidential Information (including material terms or conditions of this
Agreement), the Receiving Party shall, to the extent reasonably practicable,
(i) promptly notify the Disclosing Party of each such requirement and identify
the documents so required thereby, so that the Disclosing Party may seek or
request the Receiving Party to seek an appropriate protective order,
confidential treatment or other remedy and/or waive compliance by the Receiving
Party with the provisions of this Agreement and (ii) consult with the Disclosing
Party on the advisability of taking legally available steps to resist or narrow
the scope of such requirement.

(b) Limited Disclosure. If, in the absence of such a protective order,
confidential treatment request, other remedy or waiver by the Disclosing Party,
the Receiving Party is nonetheless required to disclose any part of the
Disclosing Party’s Confidential Information or any material terms or conditions
of this Agreement, the Receiving Party may disclose such Confidential
Information or material terms or conditions without liability under this
Agreement, except that the Receiving Party shall furnish only that portion of
the Confidential Information or material terms or conditions that is legally
required.

ARTICLE 11

PUBLIC ANNOUNCEMENTS; USE OF NAMES; PUBLICATIONS

11.1 Public Announcements. The Parties agree that the public announcement of the
execution of this Agreement shall be substantially in the form of the press
release attached as Exhibit F, and the Parties will cooperate in the release
thereof as soon as practicable after the signature of this Agreement by the
Parties. Neither Party shall make any other statement to the public regarding
the execution and/or any other aspect of the subject matter of this Agreement,
except: (i) where a Party reasonably believes disclosure is required under
applicable laws and (ii) either Party may use the text of the press release
attached as Exhibit F or any statement previously approved by the other party.
This provision shall not apply to the matters covered by, or be construed to
limit, Sections 10.5, 10.6 or 11.3.

11.2 Use of Names. BDSI shall not make use of the name of Endo or any of its
Affiliates in any advertising or promotional material, or otherwise, without the
prior written consent of Endo except as required by applicable law or pursuant
to Section 11.1. Except as

 

41



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

provided in Section 8.2 or 11.1 or required by applicable law, Endo shall not
make use of the name of BDSI or any of its Affiliates in any advertising or
promotional material, or otherwise, without the prior written consent of BDSI.
Notwithstanding the foregoing, either Party may use the name of the other Party
or its Affiliates in the context of mentioning the existence of this Agreement
in advertising or promotional materials.

11.3 Publication.

(a) Within *** after the Effective Date, each Party shall designate one or two
individuals to be “Designated Reviewers” to fulfill the obligations and
responsibilities described in this Section 11.3. Prior to public disclosure or
submission for publication of a proposed publication describing the results of
any scientific or clinical activity relating to Product, and if Endo is making
the disclosure or submission, only to the extent the disclosure or submission
contains BDSI Confidential Information, each Party shall send all Designated
Reviewers by expedited delivery a copy of the proposed publication to be
submitted and the Designated Reviewers shall have a reasonable time period (but
no less than *** from the date of confirmed receipt thereof) in which to
determine whether the proposed publication contains subject matter for which
patent protection should be sought (prior to publication of such proposed
publication) for the purpose of protecting an invention, or whether the proposed
publication contains Confidential Information of the non-publishing Party, or
whether, in the case of a disclosure or publication by or on behalf of BDSI, its
Affiliates, sublicensees or Subcontractors, the proposed publication contains
information that is reasonably likely to have a material adverse impact on the
development or commercialization of Product Following the expiration of the
applicable time period for review, the applicable Party shall be free to submit
such proposed publication for publication and publish or otherwise disclose to
the public such scientific or clinical results, subject to the procedures set
forth in Section 11.3(b), except that any publication in the Territory by or on
behalf of BDSI, its Affiliates, sublicensees or Subcontractors requires the
prior written consent of Endo. Notwithstanding the foregoing, the Parties agree
that this Section 11.3(a) does not apply to any publication resulting from or
governed by any contract, entered into by Arius or Parent prior to the Effective
Date or pursuant to this Agreement, for the performance of any development or
Manufacture of Product by a Third Party to the extent such Third Party retains
the right to publish without a Party’s prior written consent.

(b) If the Designated Reviewers of the non-publishing Party believe that the
subject matter of the proposed publication contains Confidential Information of
the non-publishing Party, a patentable invention owned by such Party or in which
such Party otherwise has rights, or, in the case the non-publishing Party is
Endo, information that is reasonably likely to have a material adverse impact on
the development or commercialization of Product in the Territory, then prior to
the expiration of the applicable time period for review, the Designated
Reviewers of the non-publishing Party shall notify the Designated Reviewers of
the other Party in writing of such belief. On receipt of such notice from the
Designated Reviewers of the non-publishing Party that such proposed publication
contains Confidential Information of the non-publishing Party, the publishing
Party shall remove such Confidential Information from such proposed publication
prior to any publication thereof, unless the non-publishing Party agrees

 

42



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

otherwise in writing. On receipt of written notice from the Designated Reviewers
of the non-publishing Party that such proposed publication contains a patentable
invention, the publishing Party shall delay public disclosure *** to permit
preparation and filing of a patent application on such invention. The publishing
Party shall thereafter be free to publish or disclose such information, subject
to Article 10 and the last sentence in Section 11.3(a). On receipt of such
notice from the Designated Reviewers of Endo that such proposed publication
contains information that is reasonably likely to have a material adverse impact
on the development or commercialization of Product in the Territory, BDSI shall
not be permitted to publish such proposed publication. If the Designated
Reviewers of both Parties are not in agreement with regard to the outcome for
any proposed publication pursuant to this Section 11.3(b), then the Designated
Reviewers shall refer such dispute to the JCC for resolution. Notwithstanding
the foregoing, the Parties agree that this Section 11.3(b) does not apply to any
publication results from or governed by any contract, entered into by Arius or
Parent prior to the Effective Date or pursuant to this Agreement, for the
performance of any development or Manufacture of Product by a Third Party to the
extent such Third Party retains the right to publish without a Party’s prior
written consent.

ARTICLE 12

REPRESENTATIONS, WARRANTIES AND COVENANTS

12.1 Mutual Representations and Warranties of BDSI and Endo. Each of BDSI and
Endo hereby represents and warrants to the other Party as of the Effective Date
as follows:

(a) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation. It has the requisite corporate power
and authority to conduct its business as presently being conducted and as
proposed to be conducted by it.

(b) It has the requisite corporate power and authority to enter into this
Agreement and to perform the services contemplated hereunder. All corporate
actions on its part, necessary for (i) the authorization, execution, delivery
and performance by it of this Agreement, and (ii) the consummation of the
transactions contemplated hereby, have been duly taken.

(c) Assuming the due authorization, execution and delivery by the other Party,
this Agreement is its legally valid and binding obligation, enforceable against
it in accordance with its terms (except in all cases as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and except
that the availability of the equitable remedy of specific performance or
injunctive relief is subject to the discretion of the court or other tribunal
before which any proceeding may be brought).

(d) There is no contractual restriction or obligation binding on either Party
which would be materially contravened by execution and delivery of this
Agreement or by the performance or observance of its terms.

 

43



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

(e) Except to the extent provided in ***, each Party will have written contracts
with all Third Parties (including employees and Subcontractors) performing
services on its behalf under this Agreement, where such services are intended to
create inventions, that assign to such Party all inventions and rights therein.

(f) To each Party’s knowledge, no representation or warranty made by it in this
Agreement, nor any statement contained in any schedule, annex or exhibit hereto
furnished by it, contains any untrue statement of a material fact or omits any
material fact necessary to make the statements contained herein or therein not
misleading.

12.2 Additional Representations and Warranties and Covenants of BDSI. BDSI
hereby further represents and warrants to Endo as of the Effective Date and
covenants, as applicable:

(a) The BDSI Intellectual Property is Controlled by BDSI, free and clear of any
mortgages, pledges, charges, liens, equities, security interests, or other
encumbrances that would conflict or interfere with or adversely affect any of
the rights or licenses granted to Endo hereunder, except for the QLT Security
Interest which shall be terminated contemporaneously with the payment by Endo
under Section 7.1. The BDSI Patents are in full force and effect and have been
maintained through the Effective Date. Upon termination of the QLT Security
Interest, BDSI has the exclusive right to grant the rights granted under this
Agreement, except to the extent any such rights granted herein are specified as
being nonexclusive. All of the issued BDSI Patents in existence on the Effective
Date are, to the knowledge of BDSI, valid and enforceable. Neither BDSI nor any
Affiliate of BDSI has any interest in or otherwise Controls any patent or patent
application that claims or would otherwise be infringed by the Product,
including, to the extent included therein, the BEMA Technology, or the
Manufacture or use of Product, in the Field, that is not part of the BDSI
Intellectual Property.

(b) All of the information (i) requested in writing by Endo for due diligence
purposes in connection with entering into this Agreement, and (ii) known to BDSI
and in BDSI’s possession or control regarding problems concerning the safety or
efficacy of Product (including any of its components), has been provided by BDSI
and is in all material respects true, complete, and unredacted (except as
expressly noted). Without limiting the generality of the foregoing, BDSI has, to
the extent requested by Endo in writing provided Endo, or given Endo access to,
true, complete, and unredacted (except as expressly noted) copies of all
(i) submissions to, and correspondence with, Regulatory Authorities by BDSI or
any Affiliate thereof directly relating to Product (excluding any of the
foregoing to the extent solely concerning any other product), including adverse
event files, complaint files, Manufacturing records and inspection reports; and
(ii) material agreements (including any letter agreements) between BDSI (or any
Affiliate thereof) and any licensor, licensee, production or financing partner
or other Third Party, including all effective amendments to any such agreements,
directly pertaining to the Product or rights granted hereunder, which in any
event (A) affects or may reasonably be anticipated to affect Endo’s rights under
the Agreement; or (B) relates to Product. BDSI or, to BDSI’s knowledge, its
Third Party Manufacturers, is in material compliance with all applicable
federal, state and local laws, rules and regulations, including, without
limitation, all Regulatory

 

44



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Requirements, with respect to each facility and site to be used in the
Manufacture of Clinical Trial Materials and, to BDSI’s knowledge, there are no
circumstances or conditions which would reasonably be expected to prevent
compliance from continuing during the duration of this Agreement or interfere
with BDSI’s ability to Manufacture Clinical Trial Materials.

(c) There is no pending or, to the knowledge of BDSI, threatened claim,
interference, opposition or demand of any Third Party challenging the ownership,
validity or scope of any BDSI Intellectual Property or BDSI Trademarks in
existence as of the Effective Date, and BDSI is not aware of any facts from
which it could reasonably conclude that any of the BDSI Patents is invalid or ,
*** the exercise of rights under the BDSI Patents in the Territory as
contemplated by this Agreement would infringe patent rights of Third Parties.
*** To the knowledge of BDSI, ***, (i) the Manufacture, use or sale of Product
(as formulated as of the Effective Date) as contemplated under this Agreement
will not infringe any existing issued patent (or any pending published patent
application) of any Third Party and (ii) the use of the BDSI Intellectual
Property or BDSI Trademarks as contemplated under this Agreement will not
constitute the misappropriation of any trade secret or any other proprietary
rights of any Third Party.

(d) Except for the QLT Security Interest (which shall be terminated
contemporaneously with the payment under Section 7.1), there are no liens or
claims currently existing on or to the BDSI Intellectual Property or BDSI
Trademarks (including any “proceeds” (including any liens or claims on or to
rights to sue for past, present and future infringements thereof, any licenses,
claims, damages and proceeds of suit arising therefore, or any payments or
rights to payments arising out of the sale, lease, license assignment, or other
disposition thereof) that would, with respect to any of the foregoing, conflict
or interfere with any of the rights or licenses granted to Endo hereunder.
Following the Effective Date, BDSI will not create, incur, or permit to exist on
or to any BDSI Intellectual Property or BDSI Trademarks in the Territory or
proceeds thereof, will defend such BDSI Intellectual Property and BDSI
Trademarks and proceeds thereof against, and will take such other action as is
necessary to remove in respect to such BDSI Intellectual Property and BDSI
Trademarks and proceeds thereof, any lien or claim on or to the BDSI
Intellectual Property or BDSI Trademarks in the Territory, other than, in each
case (i) the liens or claims created hereby, (ii) the licenses of the BDSI
Intellectual Property and BDSI Trademarks to Endo granted pursuant to this
Agreement, or (iii) any liens or claims that would, with respect to any of the
foregoing, not conflict or interfere with or adversely affect any of the rights
or licenses granted to Endo hereunder. In the event BDSI plans to grant a lien
on, or assign any amounts receivable hereunder, it shall give advance written
notice of such intention to Endo and shall not grant any such lien or make such
assignment that shall adversely affect in any material respect any rights of
Endo under this Agreement, including any right of set-off.

(e) BDSI has not been served with any action or proceeding nor, to the knowledge
of BDSI, is there any threat of an action or proceeding against BDSI, that
would, in each case, be reasonably anticipated to materially and adversely
affect the rights granted to Endo herein.

 

45



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

(f) To the knowledge of BDSI there have not been and are not now any
investigations, adverse Third Party written allegations or legal actions, or
written claims against BDSI, including any pending or threatened legal action
against BDSI, in any court or by or before any governmental body or agency, with
respect to Product, or BDSI’s obligations set forth herein, including any which
may adversely affect BDSI’s ability to perform its obligations under this
Agreement.

(g) BDSI has not granted to any Third Party any rights with respect to the BDSI
Trademarks that would conflict with the rights thereto granted to Endo under
this Agreement. The BDSI Trademarks are, to BDSI’s knowledge, in full force and
effect, are subsisting and valid, and have been maintained to date, and are not
subject to any opposition proceedings. To the knowledge of BDSI, its use or its
Affiliates’ use of the BDSI Trademarks does not infringe, misappropriate, or
otherwise violate any rights of any Third Party and no Third Party is
infringing, misappropriating or otherwise violating the BDSI Trademarks.

(h) ***, BDSI has no present knowledge of any fact or circumstance that would
reasonably be anticipated to prevent BDSI, Endo, or a Third Party ***, provided
that Endo acknowledges that BDSI has not yet produced Product in commercial
scale, and the foregoing shall not be construed as a representation or warranty
that BDSI has, as of Effective Date, developed all methods or processes for
producing in commercial scale, the capacity to itself manufacture Product in
commercial scale, ***.

(i) BDSI and its Affiliates have complied in all material respects with all
applicable laws, permits, governmental licenses, registrations, approvals,
concessions, authorizations, orders, injunctions and decrees with respect to the
development of Product through the Effective Date.

(j) BDSI has not received any Form 483 observations, warning letters or other
communications from a Regulatory Authority which would reasonably be expected to
adversely impact the Manufacture or the marketing of Product.

(k) BDSI has (itself or through Third Party contractors) the capacity to
Manufacture sufficient amounts of Clinical Trial Material in order to meet its
obligations under this Agreement.

(l) BDSI shall not *** in any manner that may adversely affect any of Endo’s
rights hereunder *** in any manner without Endo’s prior written consent, which
consent shall not be unreasonably withheld as long as any *** does not in Endo’s
good faith judgment adversely affect any of Endo’s rights hereunder.

(m) The consolidated balance sheet of Parent as at November 30, 2011 which was
provided by Parent to Endo is the Parent’s most recent regularly prepared
balance sheet. The assets of the Parent on a consolidated basis as reflected on
such balance sheet after deducting cash and short term investments are less than
$***. BDSI understands that Endo will be relying on this representation in
determining that no filing is required in respect to the

 

46



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

transaction contemplated by this Agreement under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.

12.3 BDSI hereby further represents and warrants to Endo that:

(a) Clinical Trial Material will be of satisfactory quality, free of any defects
and will be Manufactured in strict compliance with the applicable
Specifications, cGMP and all other provisions of this Agreement and the Quality
Agreement and all applicable federal, state and local laws, rules and
regulations, including, without limitation, all applicable Regulatory
Requirements and environmental laws, in force at the time of Manufacture.

(b) Clinical Trial Materials subject to the provisions of the FD&C Act, will
not, when shipped and/or used by BDSI hereunder, be adulterated or misbranded
within the meaning of the FD&C Act or of any applicable state law or law of any
foreign country in which the definitions of adulteration and misbranding are
substantially the same as those contained in the FD&C Act, or an article which
may not, under the provisions of the FD&C Act, be introduced into interstate
commerce.

(c) All Product components of the Clinical Trial Materials are generally
recognized as safe in accordance with all applicable laws.

(d) BDSI is not debarred and BDSI is not, has not used, and will not use in any
capacity the services of any person debarred under Subsection 306(a) or (b) of
the Generic Drug Enforcement Act of 1992.

(e) The bioanalytical laboratory(ies) used by BDSI in connection with the
Product through the Effective Date, or in the performance of its obligations
under this Agreement, is(are), to BDSI’s knowledge, in good standing and are not
***. BDSI shall not hereafter engage any bioanalytical laboratory(ies) in
connection with the Product that Endo notifies BDSI in writing not to use.

12.4 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 12 OR OTHERWISE IN
THIS AGREEMENT, EACH PARTY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.

12.5 Non-competition. For a period commencing on the Effective Date and ending
on the earlier of the *** anniversary of the initial Regulatory Approval of
Product in the U.S. or the first sale of a Generic Product in the U.S. by a
Third Party, provided that Endo is in compliance with this Section 12.5, BDSI
shall not, itself or through any Affiliate, Subcontractor or sublicensee,
develop, make or have made, use, offer for sale, sell, import, market or promote
***. For a period beginning ***, Endo shall not, itself or through any
Affiliate, Subcontractor or sublicensee, *** make, have made, use, offer for
sale, sell, import, market or promote ***. For

 

47



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

purposes of clarification, neither Party shall be prohibited by this
Section 12.5 from making, having made, developing, using, offering for sale,
selling, importing, marketing, or promoting ***. The obligations set forth in
this Section 12.5 shall be of no further force or effect on the Parties, their
respective Affiliates, licensees, or sublicensees upon the acquisition of a
Party, merger of a Party, or sale of all or substantially all of the assets of a
Party (or that portion thereof related to this Agreement) by, with, or to a
Third Party, or Change of Control transaction with a Third Party, if such Third
Party or any Affiliate thereof owns, has licensed, or controls rights to a
product which, absent the effects of this sentence, would cause a Party to
violate this Section 12.5 and is the subject of material development,
commercialization, sale, marketing, promotional, out-licensing efforts, or other
activities in the Field in the Territory at the time of such acquisition,
merger, sale, or Change of Control.

12.6 Survival of Representations. The representations of the Parties pursuant to
Sections 12.1, 12.2 and 12.3 shall be made as of the Effective Date (and not
with respect to facts arising thereafter) but, for purposes of seeking or
obtaining remedies with respect to any breach thereof in existence as of the
Effective Date, shall survive execution of this Agreement and the Effective
Date.

ARTICLE 13

INDEMNIFICATION AND LIMITATION OF LIABILITY

13.1 Indemnification by Endo. Subject to Sections 13.3 and 13.4, Endo shall
indemnify, defend and hold BDSI, its Affiliates, and their respective directors,
officers, employees consultants, contractors, sublicensees and agents
(collectively, the “BDSI Indemnitees”) harmless from and against any and all
claims, suits, proceedings or causes of action (“Claims”) brought by a Third
Party against such BDSI Indemnitee, including any damages or other amounts
payable to such Third Party, as well as any reasonable attorneys’ fees and costs
of litigation incurred as to any such Claim (collectively, “Damages”), in each
case resulting from or based on: (a) the development ***, sale, use,
Manufacture, importation, offer for sale, distribution, marketing, or promotion
of Product by or on behalf of Endo, any Affiliate thereof, any sublicensee, or
any agent, representative, employee, consultant, or contractor of any of the
foregoing, (b) Endo’s breach of this Agreement ***; (c) the gross negligence or
willful misconduct of, or violation of applicable law by, Endo, its Affiliates
or their (sub)licensees, or their respective employees, contractors or agents in
the performance of, or exercise of rights under, this Agreement or otherwise
with respect to Product; (d) breach, by Endo’s, its Affiliates’, or their
(sub)licensees’ acts or omissions with respect to the Product, of a contractual
or fiduciary obligation owed by Endo or any Affiliate thereof to a Third Party;
or (e) patent infringement or misappropriation of trade secrets claimed by a
Third Party with respect to the development, sale, use, Manufacture,
importation, offer for sale, distribution, marketing, or promotion of Product
following the Effective Date solely to the extent such Claim is a result of or
based on any changes to the Product initiated or undertaken by or on behalf of
Endo, any Affiliate thereof, or any sublicensee thereof after the Effective
Date. The foregoing indemnity obligation shall not

 

48



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

apply to the extent such Claims or Damages result from any matter to the extent
BDSI is required to indemnify Endo for such matter pursuant to Section 13.2 or
Section 13.3(a).

13.2 Indemnification by BDSI.

(a) Subject to Sections 13.3 and 13.4, BDSI shall indemnify, defend and hold
Endo, its Affiliates, and their respective directors, officers, employees
consultants, contractors, sublicensees and agents (collectively, the “Endo
Indemnitees”) harmless from and against any and all Claims brought by a Third
Party against such Endo Indemnitee, including any Damages resulting therefrom,
in each case resulting from or based on: (a) any development work (including
pre-clinical and clinical) done by BDSI for Product; (b) BDSI’s breach of this
Agreement; (c) the gross negligence or willful misconduct of, or violation of
applicable law by, BDSI, its Affiliates or (sub)licensees, or their respective
employees, contractors or agents in the performance of this Agreement;
(d) breach, by BDSI’s or its Affiliates’ acts or omissions with respect to the
Product, ***; and/or (e) *** except that ***.

(b) In consideration of ***, BDSI shall indemnify, defend and hold the Endo
Indemnitees harmless from and against any and all Claims brought against such
Endo Indemnitee, including any Damages resulting therefrom, in each case
resulting from or based ***, except to the extent that such Claims or Damages
result solely from Endo’s breach ***. Such indemnification shall apply and be
enforceable against BDSI notwithstanding any action or omission by Endo
hereunder, and in no event shall Endo be subject to any Claims or have any
liability for any Damages suffered by BDSI as a result of any action or omission
of Endo in ***.

13.3 Indemnification of Product Liability Claims. Notwithstanding any other
provision of this Agreement, this Section 13.3 shall govern the allocation of
liability between the Parties with respect to claims of property injury, bodily
injury or death related to Product in the Territory.

(a) Subject to Section 13.4, BDSI shall indemnify and hold the Endo Indemnitees
harmless from and against any and all Damages which an Endo Indemnitee may incur
or suffer arising out of any Third Party claim of property damage, bodily injury
or death (including negligence, tort, strict liability or otherwise) to the
extent caused by any BDSI Design Defect or BDSI Manufacturing Defect. A “BDSI
Design Defect” shall be a defect in the design or formulation of the Product not
resulting from the acts or omissions of Endo, any Affiliate thereof, any
(sub)licensee, or any Third Party acting on behalf of Endo, any Affiliate
thereof, or any (sub)licensee. A “BDSI Manufacturing Defect” shall be a defect
in the Clinical Trial Material due to its not materially conforming to the
Product Specifications or not being made in compliance with applicable law or
Regulatory Requirements. Notwithstanding anything to the contrary, any Claim or
Damages subject to indemnification under clause (e) of the first sentence of
Section 13.1 or clause (e) of the first sentence of Section 13.2(a) shall not be
a Claim or Damages subject to indemnification under this Section 13.3(a) (i.e.
any Claims or Damages resulting from a claim of patent infringement or trade
secret misappropriation shall not be subject to indemnification under this
Section 13.3(a)).

 

49



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

(b) Subject to Section 13.4 and except to the extent provided in subsection
(a) above, Endo shall defend, indemnify and hold the BDSI Indemnitees harmless
from and against any and all Damages arising out of any claims of property
damage, bodily injury or death (including negligence, tort, strict liability or
otherwise) to the extent caused by or arising out of any development (other than
that performed by or on behalf of BDSI under this Agreement), sale, use,
Manufacture, importation, offer for sale, distribution, marketing, or promotion
of Product by or on behalf of Endo, any Affiliate thereof, any sublicensee, or
any agent, representative, employee, consultant, or contractor of any of the
foregoing.

13.4 Indemnification Procedures. A Party seeking indemnification under
Section 13.1, 13.2 or 13.3 hereof (the “Indemnitee”) shall promptly notify the
other Party (the “Indemnitor”) in writing of any claim, lawsuit or other action
in respect of which the Indemnitee, its Affiliates, or any of their respective
directors, officers, employees and agents intend to claim such indemnification.
The failure or delay to so notify the Indemnitor shall not relieve the
Indemnitor of any obligation or liability that it may have to the Indemnitee
except to the extent that the Indemnitor demonstrates that its ability to defend
or resolve such Claim is adversely affected thereby. The Indemnitee shall
permit, and shall cause its Affiliates and their respective directors, officers,
employees and agents to permit the Indemnitor to have complete control of such
defense (except as set forth below) so long as it promptly assumes the defense
and prosecutes the defense with reasonably appropriate diligence and care. ***
The Party controlling the defense hereunder (the “Defending Party”) shall have
the authority, at its discretion, to settle or otherwise voluntarily dispose of
any such claim, lawsuit or other action only with the prior written consent of
the Party who is not controlling the defense (the “Non-Defending Party”),
provided, however, that (i) such consent shall not be unreasonably withheld or
delayed so long as such settlement or voluntary disposition does not adversely
affect the Non-Defending Party’s rights hereunder (or with respect to Product)
or impose any obligations on the Non-Defending Party in addition to those set
forth herein and (ii) any settlement or voluntary disposition of a matter
subject to indemnification hereunder that (x) admits fault or wrongdoing, or
incurs non-indemnified liability, on the part of the Non-Defending Party,
(y) materially limits the scope, validity, or enforceability of any of the BDSI
Patents, BDSI Know-How, or BDSI Trademarks in respect to Product in the
Territory (in the case Endo is the Non-Defending Party) or materially limits the
scope, validity, or enforceability of any of the BDSI Patents, BDSI Know-How, or
BDSI Trademarks in respect to the Product outside the Territory, products other
than the Product ***, or the BEMA Technology generally (in the case BDSI is the
Non-Defending Party), or (z) would reasonably be expected to materially
adversely affect the Non-Defending Party’s ability to develop or commercialize
the Product in the Territory (if Endo is the Non-Defending Party) or to develop
or commercialize the Product outside the Territory or any other products (other
than Product) covered by any BDSI Patent(s) (if BDSI is the Non-Defending
Party), shall require the Non-Defending Party’s prior written consent, which the
Non-Defending Party may withhold in its sole discretion acting in good faith.
The Defending Party and the Non-Defending Party, and their respective
Affiliates, and their respective directors, officers, employees and agents shall
cooperate fully with each other and their respective legal representatives in
the investigation and defense of any claim, lawsuit or other action covered by
this indemnification. The Defending Party shall keep the Non-Defending Party
reasonably

 

50



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

informed of the progress of the action and shall consider the comments and
observations of the Non-Defending Party timely given in the course of the
proceedings. If the Indemnitor is the Defending Party, the Indemnitee shall have
the right, but not the obligation, to be represented by counsel of its own
selection and expense. Notwithstanding the foregoing, the Indemnitee may be
represented by separate counsel at the expense of the Indemnitor if a conflict
of interest exists between the interests of the Indemnitor and Indemnitee so
that a single counsel representing Indemnitor cannot adequately defend the
rights of the Indemnitee. No Indemnitee shall enter into any settlement or
voluntary disposition of any Claim subject to indemnification under this
Section 13 without the prior written consent of the Indemnitor with respect
thereto, which consent shall not be unreasonably withheld or delayed, except
with respect to any such settlement or voluntary disposition (I) that adversely
affects the Indemnitor’s rights hereunder (or with respect to Products), or (II)
(x) that admits fault or wrongdoing on the part of the Indemnitor,
(y) materially limits the scope, validity, or enforceability of any of the BDSI
Patents, BDSI Know-How, or BDSI Trademarks in respect to Product in the
Territory (in the case Endo is the Indemnitor) or materially limits the scope,
validity, or enforceability of any of the BDSI Patents, BDSI Know-How, or BDSI
Trademarks in respect to the Product outside the Territory, products other than
the Product ***, or the BEMA Technology generally (in the case BDSI is the
Indemnitor), or (z) would reasonably be expected to materially adversely affect
the Indemnitor’s ability to develop or commercialize the Product in the
Territory (if Endo is the Indemnitor) or to develop or commercialize the Product
outside the Territory, any other products (other than Product) covered by any
BDSI Patent(s), or the BEMA Technology generally (if BDSI is the Indemnitor), in
which cases the Indemnitor may withhold its consent thereto in its sole
discretion acting in good faith.

13.5 Survival of Indemnification Obligations. The provisions of this Article 13
shall survive the termination or expiration of this Agreement.

13.6 Insurance. The Parties shall maintain insurance with creditworthy insurance
companies or self insure in accordance with applicable law against such risks
and in such amounts as are usually maintained or insured against by other
companies of established repute engaged in the same or a similar business.

ARTICLE 14

TERM AND TERMINATION

14.1 Term. The term of this Agreement shall commence on the Effective Date and
shall expire, on a country-by-country basis, upon the later to occur of: (a) 10
years from the date of First Commercial Sale in a particular country or (b) the
date on which the last Valid Claim of the BDSI Patents covering Product (or the
use or manufacture thereof) in a particular country has expired or been
invalidated or found unenforceable, unless earlier terminated in accordance with
Section 14.2 (the “Term”), provided that, notwithstanding the foregoing, the
licenses granted by BDSI to Endo hereunder shall continue and, if applicable,
Endo’s Royalty obligations under Section 7.3(c) (and any related payment,
reporting, and recordkeeping obligations) shall survive the expiration of the
Term.

 

51



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

14.2 Termination.

(a) Termination by Endo. This Agreement may be terminated at any time by Endo
upon *** prior written notice to BDSI. Endo shall not be required to make any
milestone payment to BDSI that would otherwise become due under Article 7 as a
result of the achievement of a particular Milestone Event during such ***
period.

(b) Mutual Agreement. This Agreement may be terminated in its entirety at any
time upon mutual written agreement between the Parties.

(c) Material Breach. Either Party may terminate this Agreement in its entirety
at any time upon written notice to the other Party if the other Party is in
material default or breach of this Agreement and such material default or breach
is not cured within (i) *** or, with respect to any breach of any payment
obligation not subject to a good faith dispute, ***, after written notice
thereof is delivered to the defaulting or breaching Party, or (ii) in the case
of a breach (other than a breach of any payment obligation) that cannot be cured
within ***, within a reasonable period not exceeding *** after written notice
thereof is delivered to the defaulting or breaching Party, so long as the
breaching party is making a good faith effort to cure such default.

(d) Insolvency. This Agreement may be terminated by written notice by either
Party (the “Non-Debtor Party”) at any time during the Term (a) upon the
declaration by a court of competent jurisdiction that the other Party (the
“Debtor Party”) is bankrupt and the Debtor Party’s assets are to be liquidated,
(b) upon the filing or institution of bankruptcy, liquidation or receivership
proceedings with respect to the Debtor Party, (c) upon an assignment of a
substantial portion of the assets for the benefit of creditors by the Debtor
Party, (d) in the event a receiver or custodian is appointed for the Debtor
Party’s business, or (e) if a substantial portion of the Debtor Party’s business
is subject to attachment or similar process; provided, however, that in the case
of any involuntary bankruptcy proceeding such right to terminate shall become
effective only if the proceeding is not dismissed within *** after the filing
thereof.

(e) Termination Outside of the U.S. In the event Endo does not submit an
application for Regulatory Approval in *** (“Approval Criteria”), or if
Regulatory Approval is obtained in *** after the later of such Regulatory
Approval or any governmental agency pricing approval (“Commercialization
Criteria”), *** prior written notice to Endo terminate this Agreement in respect
to such Region unless Endo meets the Approval Criteria or the Commercialization
Criteria for such Region in such *** period.

(f) Adverse Events. This Agreement may be terminated by Endo at any time upon
written notice in light of adverse events or information, as provided in
Section 4.3(c).

14.3 Consequences of Termination.

(a) Upon termination of this Agreement by Endo under Section 14.2(a) or
Section 14.2(f), (I) all licenses granted by BDSI to Endo hereunder shall
terminate (subject to

 

52



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Section 14.3(f)), and (II) Endo shall (i) at BDSI’s written request made within
*** of termination, transfer to BDSI or its designee such Pre-Approval
Regulatory Submissions, including any INDs and NDAs, all Regulatory Approvals,
and all Post-Approval Regulatory Submissions specified in such written request,
(ii) at BDSI’s written request made within *** of termination, use Commercially
Reasonable Efforts to effect the transfer of legal responsibility for the
conduct of such Clinical Trials specified in such written request and render
BDSI or its designee the sponsor thereof for all legal purposes in a smooth and
orderly fashion consistent with applicable law, Regulatory Requirements, and any
existing contracts with Third Parties for the conduct of such Clinical Trials,
(iii) at BDSI’s written request made within *** of termination, use Commercially
Reasonable Efforts to effect the transfer of legal responsibility to BDSI or its
designee for such portion of manufacture of Product specified in such written
request, in a smooth and orderly fashion consistent with applicable law,
Regulatory Requirements, and any existing contracts with Third Parties for the
manufacture of Product, (iv) execute and file the required letters with the FDA
and other Regulatory Authorities necessary to effect all such transfers, (v) at
BDSI’s written request made within *** of termination, assign to BDSI or its
designee such sublicenses and agreements with Subcontractors specified in such
written request that can be assigned in accordance with their terms, and
(vi) grant (and Endo hereby grants) BDSI a perpetual, irrevocable, royalty-free,
fully-paid, transferable license, with rights of sublicense, under the Endo
Intellectual Property to make, have made, use, sell, offer for sale, and import
Product, provided that (i) any Endo Intellectual Property incorporated,
utilized, or practiced in the Product (or its use or Manufacture) shall, in the
exercise of such rights, be incorporated, utilized, and practiced in the same
(or materially the same) manner as incorporated, utilized, or practiced in the
Product as it is made, used and sold on the date of date of termination and
(ii) any Endo Intellectual Property constituting clinical, animal, or in vitro
data or results concerning any Product or the use thereof and any analyses of
such information or results shall not be subject to the limitation in the
preceding clause (i).

(b) Upon termination of this Agreement under Section 14.2(b), the Parties shall
specify in their mutual written agreement as to how to handle licenses,
Confidential Information, transfer of regulatory submissions and Regulatory
Approvals, assignment of contracts and the like.

(c) Upon termination of this Agreement by BDSI under Section 14.2(c) or
Section 14.2(d), (I) after the amount payable to Endo under clause (III) of this
paragraph is determined, all licenses granted by BDSI to Endo hereunder shall
terminate (subject to Section 14.3(f)), (II) after the amount payable to Endo
under clause (III) of this paragraph is determined, Endo shall (i) at BDSI’s
written request made within *** of termination, transfer to BDSI or its designee
such Pre-Approval Regulatory Submissions, including any *** and ***, Regulatory
Approvals, and Post-Approval Regulatory Submissions specified in such written
request, (ii) at BDSI’s written request made within thirty (30) days of
termination, use Commercially Reasonable Efforts to effect the transfer of legal
responsibility for the conduct of such Clinical Trials specified in such written
request and render BDSI or its designee the sponsor thereof for all legal
purposes in a smooth and orderly fashion consistent with applicable law,
Regulatory Requirements, and any existing contracts with Third Parties for the
conduct of such Clinical

 

53



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Trials, (iii) at BDSI’s written request made within *** of termination, use
Commercially Reasonable Efforts to effect the transfer of legal responsibility
to BDSI or its designee for such portion of the manufacture of Product specified
in such written request in a smooth and orderly fashion consistent with
applicable law, Regulatory Requirements, and any existing contracts with Third
Parties for the manufacture of Product, (iv) execute and file the required
letters with the FDA and other Regulatory Authorities necessary to effect all
such transfers, (v) at BDSI’s written request made within *** of termination,
assign to BDSI or its designee such sublicenses and agreements with
Subcontractors specified in such written request that can be assigned in
accordance with their terms, and (vi) grant (and Endo hereby grants) BDSI a
perpetual, irrevocable, transferable license, with rights of sublicense, under
the Endo Intellectual Property to make, have made, use, sell, offer for sale,
and import Product, provided that (x) any Endo Intellectual Property
incorporated, utilized, or practiced in the Product (or its use or Manufacture)
shall, in the exercise of such rights, be incorporated, utilized, and practiced
in the same (or materially the same) manner as incorporated, utilized, or
practiced in the Product as it is made, used and sold on the date of termination
and (y) any Endo Intellectual Property constituting clinical, animal, or in
vitro data or results concerning any Product or the use thereof and any analyses
of such information or results shall not be subject to the limitation in the
preceding clause (x), and (III) BDSI shall pay or cause to be paid to Endo an
amount negotiated in good faith by the Parties that is intended to compensate
Endo for its financial and other contributions to the development and
commercialization of Product in the Territory (which may include a royalty to
Endo in respect to net sales of Product), determined as follows. The Parties
shall enter into good faith negotiations regarding the applicable payments. The
negotiations shall be based upon the then current market practices for
pharmaceutical products of similar commercial promise, the relative financial
and other contributions of the Parties to the development and commercialization
of Product, the market potential of Product, the apparent risks of going forward
with development and commercialization and the damages caused, if any, by the
circumstances of the termination in question to the development and
commercialization prospects for Product. Such matters on which the Parties
cannot reach consensus within *** after such termination shall be conclusively
settled by a mutually acceptable independent, neutral person selected in good
faith negotiation by the Parties with financial, scientific, technical and
regulatory experience with respect to the development of pharmaceutical products
in the same development field as Product necessary to resolve such matter (an
“Expert”). If the Parties are not able to agree within *** after such
termination, JAMS/ENDISPUTE shall be responsible for selecting an Expert within
*** of being approached by a Party. The fees and costs of the Expert and of
JAMS/ENDISPUTE, if applicable, shall be shared equally by the Parties. The place
of arbitration of any such matter shall be Philadelphia, Pennsylvania, unless
the Parties agree otherwise or the selection of the Expert requires otherwise.
Within *** after the designation of the Expert, the Parties shall each
simultaneously submit to the Expert and one another a written statement of their
respective positions. Each Party shall have *** from receipt of the other
Party’s submission to submit to the Expert and the other Party a written
response thereto, which shall include any scientific, technical and financial
information in support thereof. The Expert shall have the right to meet with the
Parties, either alone or together, as necessary to make a determination. No
later than *** after the designation of the Expert, the Expert shall make a
determination by selecting the resolution proposed by one of the Parties that
the Expert deems as

 

54



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

a whole to be the most fair and reasonable to the Parties in light of the
totality of the circumstances. The Expert shall provide the Parties with a
written statement setting forth the basis of the determination in connection
therewith. The decision of the Expert shall be final and conclusive.

(d) Upon termination of this Agreement by Endo under Section 14.2(c) or
Section 14.2(d), (I) the licenses granted by BDSI to Endo hereunder shall
continue, (II) no further payments shall be made by Endo under Section 7.2,
(III) BDSI shall at Endo’s written request made within *** of termination,
assign to Endo or its designee all agreements with Subcontractors engaged by
BDSI in respect to its duties and responsibilities under this Agreement that can
be assigned in accordance with its terms, and (IV) Endo shall continue to pay
the Royalty until the Term would have otherwise expired as provided in
Section 14.1 but *** percent (***%) of Endo’s fully allocated costs in respect
to performing BDSI’s obligations hereunder which BDSI did not perform and any
other damages, not otherwise recovered by Endo from BDSI pursuant to
Section 13.2 or otherwise, suffered by Endo as a result of BDSI’s breach
(provided that such damages (and Endo’s recovery thereof pursuant to this
subsection (d)) shall be subject to, and limited by the effects of,
Section 15.15), shall be creditable against up to *** percent (***%) of any
Royalties due BDSI hereunder in any particular calendar quarter, subject to
Section 7.3(c), if applicable, until such amount has been fully accounted for by
such credits against Royalties.

(e) Upon termination of this Agreement by BDSI in respect to a particular Region
under Section 14.2(e), as BDSI’s sole and exclusive remedy in respect to Endo’s
failure to develop or commercialize Product in such Region, (I) all licenses
granted by BDSI to Endo for such Region shall terminate, and (II) Endo shall
(i) at BDSI’s written request made within *** of termination, negotiate in good
faith agreement terms to provide for BDSI to develop and commercialize Product
in such Region taking into account that Endo will continue develop and
commercialize Product in other parts of the Territory (such agreement terms to
include adverse event reporting, regulatory correspondence and product recalls
and withdrawals), (ii) at BDSI’s written request made within *** of termination,
transfer to BDSI or its designee such Pre-Approval Regulatory Submissions,
Regulatory Approvals, and Post-Approval Regulatory Submissions for countries in
such Region specified in such written request, (iii) at BDSI’s written request
made within *** of termination, use Commercially Reasonable Efforts to effect
the transfer of legal responsibility for the conduct of such Clinical Trials
specified in such written request in respect to such Region and render BDSI or
its designee the sponsor thereof for all legal purposes in a smooth and orderly
fashion consistent with applicable law, Regulatory Requirements, and any
existing contracts with Third Parties for the conduct of such Clinical Trials,
(iv) at BDSI’s written request made within *** of termination, use Commercially
Reasonable Efforts to effect the transfer of legal responsibility to BDSI or its
designee for such portion of the manufacture of Product for such Region
specified in such written request in a smooth and orderly fashion consistent
with applicable law, Regulatory Requirements, and any existing contracts with
Third Parties for the manufacture of Product, (v) execute and file the required
letters with the Regulatory Authorities necessary to effect all such transfers,
(vi) at BDSI’s written request made within *** of termination, assign to BDSI or
its designee such

 

55



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

sublicenses and agreements with Subcontractors performing services in respect to
such Region specified in such written request that can be assigned in accordance
with their terms, and (vii) grant, and hereby grants, BDSI a perpetual,
irrevocable, royalty-free, fully-paid, transferable license, with rights of
sublicense, under the Endo Intellectual Property to make, have made, use, sell,
and offer for sale Product anywhere in the world for use or sale in the
Region(s) subject to such termination, provided that (x) any Endo Intellectual
Property incorporated, utilized, or practiced in the Product (or its use or
Manufacture) shall, in the exercise of such rights, be incorporated, utilized,
and practiced in the same (or materially the same) manner as incorporated,
utilized, or practiced in the Product as it is made, used and sold on the date
of termination and (y) any Endo Intellectual Property constituting clinical,
animal, or in vitro data or results concerning any Product or the use thereof
and any analyses of such information or results shall not be subject to the
limitation in the preceding clause (x).

(f) Upon any termination by BDSI pursuant to Section 14.2(c), 14.2(d), 14.2(e)
or by Endo pursuant to Section 14.2(a) or (f), to the extent allowed by law and
Endo’s contractual obligations (which Endo shall request be waived to the extent
they restrict disclosure), Endo shall provide BDSI copies of any material
contracts reasonably requested in writing within *** of such termination by BDSI
concerning any manufacturing, supplier, distributor, research, development,
sublicense, clinical study, or other material contracts between Endo (or its
Affiliates) and Third Parties concerning Endo’s activities or rights with
respect to the portion of the Territory subject to such termination, provided
that Endo shall be entitled to redact those portions of such contracts which do
not relate to Product.

(g) Upon termination of this Agreement by Endo pursuant to Section 14.2(a) or by
BDSI pursuant to Section 14.2(c) or 14.2(d), the rights granted to Endo under
this Agreement shall survive such termination until (if applicable pursuant to a
termination by BDSI under Section 14.2(c) or 14.2(d)) the amount payable to Endo
under Section 14.3(c) is determined and otherwise only to the extent necessary
to grant Endo the right to sell off, over the *** immediately following the
effective date of such termination, Product then in Endo’s inventory or which
Endo is contractually committed to sell; provided that Endo pays to BDSI any
payments due in accordance with Section 7.2 or Section 7.3. Upon termination of
this Agreement by Endo pursuant to Section 14.2(c) or 14.2(d), the rights
granted to Endo under this Agreement shall survive such termination, provided
that Endo pays to BDSI any payments due in accordance with Section 14.3(d).

(h) Upon expiration or termination of this Agreement in its entirety, unless
otherwise directed by Endo, BDSI shall promptly return all Endo Confidential
Information to Endo, except (i) to the extent useful or necessary for BDSI’s
development or commercialization of Product following any termination by Endo
under Section 14.2(a) or 14.2(f) or by BDSI under Section 14.2(c), 14.2(d) or
14.2(e) and (ii) for a single copy and/or sample for documentation purposes
only. Upon expiration or termination of this Agreement in its entirety, unless
otherwise directed by BDSI, Endo shall promptly return all BDSI Confidential
Information to BDSI, except (i) to the extent useful or necessary for Endo’s
development or commercialization of

 

56



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Product following any termination by Endo under Section 14.2(c) or 14.2(d) and
(ii) for a single copy and/or sample to be retained for documentation purposes
only.

(i) Accrued Obligations. Except as set forth herein, any termination or
expiration of this Agreement shall not relieve either Party of any obligation
which has accrued prior to the effective date of such termination or expiration,
which obligations shall remain in full force and effect.

(j) Remedies. Termination of this Agreement in accordance with and fulfillment
of all obligations set forth in this Article 14 shall not, except as otherwise
provided herein, affect any other rights or remedies that may be available to a
Party in law or equity, all remedies being cumulative and not exclusive.

ARTICLE 15

MISCELLANEOUS

15.1 Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted to be given to any Party shall be
in writing and shall be deemed given only (a) when delivered to the Party
personally, (b) *** after sent to the Party by registered mail, return receipt
requested, postage prepaid, (c) the second Business Day after sent by a
nationally recognized courier service guaranteeing next-day or second-day
delivery, charges prepaid, in each case addressed to the Party at its address
set forth below, or (d) the first Business Day after sent by facsimile
transmission to the number set forth below, or at such other address or fax
number as such Party may from time to time specify by notice given in the manner
provided herein to the Party entitled to receive notice hereunder:

 

For BDSI:   

Arius Pharmaceuticals, Inc.

801 Corporate Center Drive, Suite 210

Raleigh, NC 27607

Attention: Chief Executive Officer

FAX: 919-582-9051

With a copy to:   

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attn: Jason S. Wood

FAX: 919-781-4865

For Endo:   

Endo Pharmaceuticals Inc.

100 Endo Boulevard

Chadds Ford, PA 19317

Attention: President

FAX (610) 558-9682

 

57



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

With a copy to:   

Chief Legal Officer

100 Endo Boulevard

Chadds Ford, PA 19317

FAX: (610) 558-9684

15.2 Entire Agreement. This Agreement (including any Exhibits, Schedules,
Annexes or other attachments hereto) constitutes the entire agreement between
the Parties with respect to the subject matter hereof, and no oral or written
statement may be used to interpret or vary the meaning of the terms and
conditions hereof. This Agreement supersedes any prior or contemporaneous
agreements and understandings, whether written or oral, between the Parties with
respect to the subject matter hereof, including the Confidentiality Agreement
between Parent and Endo dated November 22, 2010 (the “Existing CDA”). All
information disclosed by BDSI pursuant to the Existing CDA shall be deemed BDSI
Confidential Information for the purposes of this Agreement.

15.3 Assignment. Neither Party may assign or otherwise transfer this Agreement
without the prior written consent of the other Party, except that either Party
may assign this Agreement without the consent of the other Party to any
Affiliate (such permitted assignment to an Affiliate to include the right of
Endo to assign its obligations in respect to parts of the Agreement to different
Affiliates) or in connection with (a) the sale or acquisition of such Party,
(b) the sale of all or substantially all of the assets of such Party (or that
portion thereof related to the subject matter of this Agreement), or (c) such
Party’s merger, consolidation, reorganization, or similar transaction. Any
assignment of this Agreement in violation of this Section 15.3 shall be null and
void. Assignment of this Agreement by either Party shall not relieve the
assignor of its obligations hereunder accruing prior to the date of such
assignment. This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns.

15.4 Force Majeure. Each Party shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to minimize the effect of and overcome or remove the
cause or condition causing such force majeure. For purposes of this Agreement,
force majeure shall mean conditions beyond the control of a Party, including,
without limitation, an act of God, war, civil commotion, terrorist act, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe, and failure of plant or machinery (provided that such
failure could not have been prevented by the exercise of skill, diligence, and
prudence that would be reasonably and ordinarily expected from a skilled and
experienced person engaged in the same type of undertaking under the same or
similar circumstances). Notwithstanding the foregoing, a Party shall not be
excused from making payments owed hereunder because of a force majeure affecting
such Party.

 

58



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

15.5 Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of the Agreement.

15.6 Independent Contractor. Each Party shall be acting as an independent
contractor in performing under this Agreement and shall not be considered or
deemed to be an agent, employee, joint venturer or partner of the other Party.

15.7 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.

15.8 No Third-Party Beneficiaries. Except as provided in Article 13 in respect
to BDSI Indemnitees and Endo Indemnitees, nothing in this Agreement, either
express or implied, is intended to or shall confer upon any Third Party any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

15.9 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by authorized representatives of Endo and BDSI.

15.10 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania and the federal
laws of the U.S., in each case without reference to choice of law rules.

15.11 Dispute Resolution. In the event of any dispute under this Agreement
(other than disputes excluded in subsection (a) below), the Parties shall refer
such dispute to the Applicable Senior Officers for attempted resolution by good
faith negotiations within *** after such referral is made. If the Applicable
Senior Officers are unable to resolve the dispute within such *** period, either
Party may proceed as set forth below.

(a) Alternative Dispute Resolution. Any dispute, controversy or claim arising
out of or relating to the validity, construction, enforceability or performance
of this Agreement, including disputes relating to an alleged breach or to
termination of this Agreement and including any claim of inducement by fraud or
otherwise, but excluding any dispute, controversy or claim arising out of or
relating to the validity, enforceability, or infringement of any BDSI Patent or
any suit or claim for injunctive relief under Section 15.12 (which shall be
submitted to a court of competent jurisdiction), shall be settled by mediation
and arbitration in the manner described below:

(b) Mediation. The Applicable Senior Officers shall mutually select a mediator
with appropriate expertise in the subject matter to which the dispute relates,
who will be engaged to resolve the dispute. If the Applicable Senior Officers
cannot agree on a mediator within ***, each Party may seek appropriate
resolution through arbitration as described below.

 

59



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

If the Parties are unable to resolve their dispute through mediation within ***
after mutual selection of the mediator(s), either Party may seek appropriate
resolution through arbitration as described below.

(c) Arbitration. Any dispute, controversy or claim arising out of or relating to
the validity, construction, enforceability or performance of this Agreement
which is not resolved by mediation as set forth above, including disputes
relating to alleged breach or to termination of this Agreement (other than
disputes referred to in Section 15.11(a) that are to be submitted to a court of
competent jurisdiction), shall be settled by binding arbitration (“Arbitration”)
in the manner described below:

(i) If a Party intends to begin an Arbitration to resolve a dispute, such Party
shall provide written notice (the “Arbitration Request”) to the other Party
informing such other Party of such intention and the issues to be resolved.
Within *** after the receipt of the Arbitration Request, the other Party may, by
written notice to the Party initiating Arbitration, add additional issues to be
resolved.

(ii) Procedure. The Arbitration shall be conducted pursuant to the then-current
JAMS/ENDISPUTE Rules (streamlined for disputes involving $*** or less (and not
the right to terminate this Agreement) and comprehensive for disputes involving
more than $*** or involving a right to terminate this Agreement).
Notwithstanding those rules, the following provisions shall apply to the
Arbitration hereunder:

(iii) Arbitrator. In the event that the dispute at issue involves an amount less
than $*** and not the termination of this Agreement, the Arbitration shall be
conducted by one (1) independent, neutral arbitrator and, to the extent
reasonably available through JAMS, reasonably expert in the U.S. pharmaceutical
industry (the “Threshold 1 Arbitrator”). In the event, however, that the dispute
at issue involves an amount greater than $*** or the termination of this
Agreement, the Arbitration shall be conducted by a panel of three
(3) independent, neutral arbitrators and, to the extent reasonably available
through JAMS, reasonably expert in the U.S. pharmaceutical industry
(collectively, with the Threshold 1 Arbitrator, the “Arbitrators”). The
Arbitrators shall be selected from a pool of retired independent federal judges
to be presented to the Parties by JAMS/ENDISPUTE. Neither Party shall engage in
ex parte contact with the Arbitrators.

(iv) Proceedings. The time periods set forth in the JAMS/ENDISPUTE rules shall
be followed, unless a Party can demonstrate to the Arbitrators that the
complexity of the issues or other reasons warrant the extension of one or more
of the time tables. Notwithstanding the foregoing, the Arbitrators shall render
a written opinion setting forth findings of fact and conclusions of law with the
reason therefor stated within no later than *** from the date on which the
Arbitrators were appointed to the dispute. A transcript of the evidence adduced
at the hearing shall be made and, upon request, shall be made available to each
Party. The Arbitrators shall, in rendering their decision, apply the substantive
law of the Commonwealth of Pennsylvania

 

60



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

and the federal law of the U.S., in each case without regard to conflict of laws
provisions, except that the interpretation of and enforcement of this
Section 15.11 shall be governed by the Federal Arbitration Act. The Arbitrator
shall apply the Federal Rules of Evidence to the hearing. The proceeding shall
take place in Philadelphia, Pennsylvania. The fees of the Arbitrators and
JAMS/ENDISPUTE shall be paid by the losing Party, which shall be designated by
the Arbitrator. If the Arbitrator is unable to designate a losing Party, it
shall so state and the fees shall be split equally between the Parties.

(v) Award. Subject to Section 15.12, the Arbitrator is empowered to award any
remedy allowed by law, including money damages, prejudgment interest and
attorneys’ fees, and to grant final, complete, interim, or interlocutory relief,
including injunctive relief.

(vi) Costs. Except as set forth in Sections 15.11(d)(ii) and (iii) above, each
Party shall bear its own legal fees and costs.

(vii) Confidentiality. The Arbitration proceeding shall be confidential and the
Arbitrators shall issue appropriate protective orders to safeguard each Party’s
Confidential Information. Except as required by law, no Party shall make (or
instruct the Arbitrators to make) any public announcement with respect to the
proceedings or decision of the Arbitrators without prior written consent of each
other Party. The existence of any dispute submitted to Arbitration, and any
award with respect thereto, shall be kept in confidence by the Parties and the
Arbitrators, except as required in connection with the enforcement of such award
or as otherwise required by applicable law.

(viii) Judgment; Provisional Remedies. The United States District Court for the
Eastern District of Pennsylvania may enter judgment upon any award. The Parties
consent to the jurisdiction of the above-specified Court for the enforcement of
these provisions and the entry of judgment on any award. In the event such Court
lacks jurisdiction, then any court having jurisdiction of this matter may enter
judgment upon any award and provide the same relief. Without limitation of
Section 15.12, each Party has the right before or during the arbitration to seek
and obtain from the appropriate court provisional remedies such as attachment,
preliminary injunction, replevin, etc. to avoid irreparable harm, maintain the
status quo, or preserve the subject matter of the arbitration.

(ix) Language. All pleadings, complaints and other documents filed or presented
in connection with, and all proceedings in, any dispute resolution proceeding
described in this Section 15.11 must be in the English language.

15.12 Injunctive Relief. Notwithstanding anything to the contrary, each Party
shall be entitled to seek injunctive relief to enforce the respective covenants
and agreements of the Parties in this Agreement, including, without limitation,
the respective rights and obligations of the Parties under Articles 8 and 10 and
Sections 9.2, 12.5, and 14.3.

 

61



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

15.13 Nature of Licenses. All rights and licenses granted pursuant to this
Agreement are, and shall otherwise be deemed to be, for purposes of 11 U.S.C. §
365(n) of the Bankruptcy Laws, licenses of rights to “intellectual property” as
defined under 11 U.S.C. § 101(35A) of the Bankruptcy Laws. The Parties agree
that a Party granted any rights or licenses under this Agreement (the
“Licensee”) by the other Party (the “Licensor”) shall retain and may fully
exercise all of Licensee’s rights, including any right to enforce any
exclusivity provision of this Agreement, remedies, and elections under
Bankruptcy Laws. To the fullest extent permitted by law, the Parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or
against a Licensor under the Bankruptcy Laws, the Licensee shall be entitled to
all applicable rights under 11 U.S.C. § 365(n) of the Bankruptcy Laws, including
copies and access to, as appropriate, any such intellectual property and all
embodiments of such intellectual property upon written request therefor by the
Licensee, and such, if not already in its possession, shall be promptly
delivered to the Licensee.

Without limiting the generality of the foregoing, if a case is commenced by or
against a Party (the “Subject Party”) under the Bankruptcy Laws, such Party (in
any capacity, including debtor-in-possession) and its successors and assigns
(including, without limitation, a Title 11 trustee) shall:

(a) as the other Party (the “Non-Subject Party”) may elect in a written request,
immediately upon such request:

(i) perform all of the obligations provided in this Agreement to be performed by
the Subject Party, including, where applicable and without limitation, providing
to the Non-Subject Party portions of such intellectual property (including
embodiments thereof) held by the Subject Party and such successors and assigns
or otherwise available to them; or

(ii) provide to the Non-Subject Party all such intellectual property (including
all embodiments thereof) held by the Subject Party and such successors and
assigns or otherwise available to them as called for under this Agreement; and

(b) not interfere with the rights of the Non-Subject Party under this Agreement,
or any agreement supplemental hereto, to such intellectual property (including
such embodiments), including any right to obtain such intellectual property (or
such embodiments) from another entity, to the extent provided hereunder and in
11 U.S.C. § 365(n) of the Bankruptcy Laws.

If (x) a case under the Bankruptcy Laws is commenced by or against the Subject
Party, (y) this Agreement is rejected as provided in the Bankruptcy Laws, and
(z) the Non-Subject Party elects to retain its rights under this Agreement as
provided in the Bankruptcy Laws, then the Subject Party (in any capacity,
including debtor-in-possession) and its successors and assigns (including,
without limitation, a Title 11 trustee) shall provide to the Non-Subject Party
all such intellectual property required to be provided to the Non-Subject Party
hereunder (including all embodiments thereof) held by the Subject Party and such
successors and assigns, or otherwise

 

62



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

available to them, immediately upon the Non-Subject Party’s written request.
Whenever a Subject Party or any of its successors or assigns provides to the
Non-Subject Party any of the intellectual property licensed under this Agreement
(or any embodiment thereof) pursuant to this Section, the Non-Subject Party
shall have the right to perform the obligations of the Subject Party under this
Agreement with respect to such intellectual property, but neither this provision
nor such performance by the Non-Subject Party shall release the Subject Party
from any such obligation or liability for failing to perform.

The Parties acknowledge that the milestone payments to be paid by Endo under
Section 7.2 and any other payments by Endo under this Agreement, other than the
Royalty to be paid under Section 7.3, do not constitute “royalties” within the
meaning of the Bankruptcy Laws or relate to licenses of intellectual property
under this Agreement.

15.14 Waiver of Jury Trial. EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY
ISSUE BY JURY.

15.15 Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR LOST PROFITS OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY
AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, ARISING UNDER ANY CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS
AGREEMENT, PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, THE FOREGOING
LIMITATION WILL NOT LIMIT EITHER PARTY’S (I) INDEMNIFICATION OBLIGATIONS TO THE
OTHER PARTY UNDER ARTICLE 13, (II) LIABILITY FOR PATENT INFRINGEMENT, TRADEMARK
INFRINGEMENT, OR TRADE SECRET MISAPPROPRIATION, OR (III) LIABILITY FOR ANY
BREACH OF ARTICLE 10 OR SECTIONS 8.1 (first sentence only), 8.3, or 12.5.

15.16 Survival. Sections 4.3(a) (with respect to BDSI’s rights and Endo’s
obligations thereunder), 4.6, 7.5, 7.6, 7.7, 7.8, 9.1, 9.2, 9.4 (with respect to
any infringement occurring prior to termination or expiration), 9.5 (with
respect to any infringement occurring prior to termination or expiration), 11.1,
11.2, 12.4, and 14.3 and Articles 1, 10, 13 and 15, and any payment obligations
accruing prior to termination or expiration, shall survive any termination or
expiration of this Agreement.

15.17 No Waiver. The failure of either Party to enforce at any time for any
period the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such Party
thereafter to enforce such provisions.

15.18 Counterparts. This Agreement may be executed in one or more counterparts,
and by the respective Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same Agreement.

 

63



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

15.19 Joint and Several Obligations; Arius Two as Party. All of the obligations
of Parent and Arius set forth in this Agreement are joint and several and all
references to BDSI shall refer to each of Parent, Arius and to the extent deemed
a Party hereto as described below, Arius Two unless the context otherwise
requires. Each of Parent, Arius, and to the extent deemed a Party hereto as
described below, Arius Two acknowledges that Endo can pursue Parent, Arius, or
Arius Two for any amounts owed by Parent, Arius, or Arius Two to Endo or any
Affiliate thereof under this Agreement. The Parties agree that Arius Two shall
only be deemed a Party to this Agreement with respect to ***.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

64



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective duly authorized officers.

 

ARIUS PHARMACEUTICALS, INC.

By:  

/s/ Mark A. Sirgo

Name:  

Mark Sirgo

Title:  

President & CEO

BIODELIVERY SCIENCES INTERNATIONAL, INC.

By:  

/s/ Mark A. Sirgo

Name:  

Mark Sirgo

Title:  

President & CEO

ARIUS TWO, INC. By:  

/s/ Mark A. Sirgo

Name:  

Mark Sirgo

Title:  

President & CEO

ENDO PHARMACEUTICALS INC. By:  

/s/ David P. Holveck

Name:  

David P. Holveck

Title:  

President & CEO

[Signature Page to License and Development Agreement]

 

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Schedule A

BDSI PATENTS

***

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Schedule 3.2(a)

DEVELOPMENT PLAN

***



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Annex I

ACTIVE INGREDIENT SPECIFICATIONS

***



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Annex III

PACKAGING SPECIFICATIONS

***



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Annex IV

PRODUCT SPECIFICATIONS

***



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Exhibit A

REGIONS

 

Territories

  

Countries

Europe Region    Albania, Andorra, Armenia, Austria, Azerbaijan, Belarus,
Belgium, Bosnia and Herzegovina, Bulgaria, Croatia, Cyprus, Czech Republic,
Denmark, Estonia, Finland, France, Georgia, Germany, Greece, Hungary, Iceland,
Ireland, Italy, Kazakhstan, Latvia, Liechtenstein, Lithuania, Luxembourg,
Macedonia, Malta, Moldova, Monaco, Montenegro, Netherlands, Norway, Poland,
Portugal, Romania, Russia, San Marino, Serbia, Slovakia, Slovenia, Spain,
Sweden, Switzerland, Turkey, Ukraine, United Kingdom Middle East/North Africa
Region    Afghanistan, Pakistan, Kazakhstan, Kyrgyzstan, Tajikistan,
Turkmenistan, Uzbekistan, Egypt, Iran, Iraq, Turkey, Sudan, Algeria, Morocco,
Iraq, Saudi Arabia, Yemen, Syria, Israel, Libya, Jordan, United Arab Emirates,
Lebanon, Palestinian territories, Kuwait, Oman, Qatar, Bahrain, Georgia,
Azerbaijan, Bahrain, Algeria, Angola, Benin, Botswana, Burkina Faso, Burundi,
Cameroon, Cape Verde, Central African Republic, Chad, Comoros, Côte d’Ivoire,
Democratic Republic of the Congo, Djibouti, Equatorial Guinea, Eritrea,
Ethiopia, Gabon, Gambia, Ghana, Guinea, Guinea-Bissau, Kenya, Lesotho, Liberia,
Libya, Madagascar, Malawi, Mali, Mauritania, Mauritius, Morocco, Mozambique,
Namibia, Niger, Nigeria, Rwanda, São Tomé and Príncipe, Senegal, Seychelles,
Sierra Leone, Somalia, South Africa, South Sudan, Sudan, Swaziland, Tanzania,
Togo, Tunisia, Uganda, Zambia, Zimbabwe North America Region    Antigua and
Barbuda, Bahamas, Barbados, Canada, Cuba, Dominica, Dominican Republic, Grenada,
Haiti, Jamaica, Mexico, Saint Kitts and Nevis, Saint Lucia, Saint Vincent and
the Grenadines, Trinidad and Tobago, United States Pacific Rim Region   
Australia, Brunei, Cambodia, China, Fiji, French Polynesia, Hong Kong,
Indonesia, Japan, Macao, Malaysia, Marshall Islands, Federated States of
Micronesia, Nauru, New Zealand, North Korea, Palau, Papua New Guinea, Peru,
Philippines, Samoa, Singapore, Solomon Islands, South Korea, Taiwan, Thailand,
Timor-Leste, Tonga, Tuvalu, Vanuatu, Vietnam, Laos South/Central America Region
   Belize, Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua, Panama
Argentina, Bolivia, Brazil, Chile, Colombia, Ecuador, Guyana, Paraguay, Peru,
Suriname, Uruguay, Venezuela Rest of World    Bangladesh, Bhutan, India,
Maldives, Myanmar, Nepal, Sri Lanka, Mongolia



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

EXHIBIT B

EXISTING BDSI AGREEMENTS

***



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

EXHIBIT C

FDA LETTERS

 

From:   Renee Boerner, PhD Phone:   (919) 582-9050 Fax:   (919) 582-9051 Email:
  rboerner@bdsi.com

    December 2011

Bob A Rappaport, MD, Director

Division of Anesthesia, Analgesia, and Addiction Products, HFD-170

Center for Drug Evaluation and Research

Food and Drug Administration

5901-B Ammendale Road

Beltsville, MD 20705-1266

 

Re:     

IND          – BEMA® Buprenorphine

 (buprenorphine buccal soluble film)

Sequence:      Subject:      Other: Change in Ownership of IND - Transfer

Dear Dr Rappaport:

Reference is made to Investigational New Drug (IND) application for BEMA
Buprenorphine, buprenorphine buccal soluble film submitted on December 15, 2005.

The purpose of this submission is to inform the Agency that BioDelivery Sciences
International, Inc. (BDSI) is transferring ownership and all rights and
obligations for IND          to Endo Pharmaceuticals, Inc. (Endo).

Effective December XX, 2011, Endo accepts ownership and all rights and
responsibilities to the above referenced IND application. Please direct all
correspondence to the following address:

Endo Pharmaceuticals, Inc.

Attn: Lauren Tornetta, MBA, MS

100 Endo Boulevard

Chadds Ford, PA 19317

BDSI will provide Endo a complete copy of IND         .

If there are any questions concerning this submission, please do not hesitate to
contact me at by telephone (919) 582-9050, fax (919) 582-9051, or email
rboerner@bdsi.com.

Sincerely,

Renee Boerner, PhD

Director, Regulatory Affairs

BioDelivery Sciences International, Inc.



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

cc Matthew Sullivan, Project Manager, FDA, CDER, DAAP

Bob Barto, Vice President, Regulatory Affairs

Endo Pharmaceuticals, Inc.

100 Endo Boulevard

Chadds Ford, PA 19317

 

Attachments:    Electronic Submission Specifications    Form FDA 1571



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

December XX, 2011

Bob Rappaport, M.D., Director

Division of Anesthesia, Analgesia and Addiction Products

Food and Drug Administration

Center for Drug Evaluation and Research

Central Document Room

5901-B Ammendale Road

Beltsville, MD 20705-1266

RE: IND        , BEMA Buprenorphine, buprenorphine buccal soluble film

CHANGE IN OWNERSHIP OF IND - ACCEPTANCE

Serial No.:        

Dear Dr. Rappaport:

Reference is made to Investigational New Drug (IND) application for BEMA
Buprenorphine, buprenorphine buccal soluble film submitted on December 15, 2005.

The purpose of this submission is to inform the Agency that ownership and all
rights and obligations for IND          has been transferred from BioDelivery
Sciences International, Inc. to Endo Pharmaceuticals, Inc. (Endo).

Effective December XX, 2011, Endo accepts ownership and all rights and
responsibilities to the above referenced IND application. Please direct all
correspondence to the following address:

Endo Pharmaceuticals, Inc.

Attn: Lauren Tornetta, MBA, MS

100 Endo Boulevard

Chadds Ford, PA 19317

BDSI will provide Endo a complete copy of IND         .

If there are any questions concerning this submission, please do not hesitate to
contact me at 610.459.7645 or via email at Tornetta.Lauren@endo.com. In my
absence, please contact Paula Clark, Director, Regulatory Affairs, at
610.459.7397 or via email at Clark.Paula@endo.com.



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Sincerely,

Lauren P. Tornetta, MBA, MS

Associate Director, Regulatory Affairs

 

cc: Andrew Finn, Pharm.D.

Executive Vice President, Product Development

BioDelivery Sciences International

801 Corporate Drive, Suite 210

Raleigh, N.C. 27607



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

EXHIBIT D

TARGET PRODUCT PROFILE

***



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Exhibit E

USAGE OF BDSI TRADEMARKS

***



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Exhibit F

PRESS RELEASE

BioDelivery Sciences Announces Worldwide License and Development Agreement with
Endo Pharmaceuticals for BEMA Buprenorphine

BDSI to receive up to $180 million plus royalties

BDSI management to hold conference call on Friday, Jan. 6, 2012, at 8:30 A.M.
EST

RALEIGH, N.C., Jan. 6, 2012 - BioDelivery Sciences International, Inc. (Nasdaq:
BDSI) today announced the signing of a worldwide license and development
agreement with Endo Pharmaceuticals (Nasdaq: ENDP) for the exclusive rights to
develop and commercialize BEMA Buprenorphine for the treatment of chronic pain.
BEMA Buprenorphine utilizes BDSI’s patented and proven BioErodible MucoAdhesive
(BEMA) technology to deliver the opioid analgesic buprenorphine.

In aggregate, the agreement is worth up to $180 million to BDSI if all
milestones are met, which includes an upfront payment of $30 million, as well as
intellectual property, development, regulatory and commercial milestone
payments. Additionally, BDSI will receive a tiered mid to upper teen royalty on
U.S. net sales of BEMA Buprenorphine.

Financial terms of the agreement include:

 

  •  

$30 million upfront payment to BDSI upon execution of the definitive agreement;

 

  •  

$95 million in potential milestone payments based on achievement of pre-defined
intellectual property, clinical development and regulatory events;

 

  •  

$55 million in potential sales milestones upon achievement of designated sales
levels; and

 

  •  

Tiered, mid to upper teen royalty on U.S. net sales

Under terms of the agreement, Endo will be responsible for the manufacturing,
distribution, marketing and sales of BEMA Buprenorphine on a worldwide basis.
Endo will commercialize BEMA Buprenorphine outside the U.S. through its own
efforts or through regional partnerships. Both companies will collaborate on the
planning and finalization of the Phase 3 clinical development program and
regulatory strategy for BEMA Buprenorphine for chronic pain. BDSI will maintain
responsibility for the conduct of planned clinical studies leading up to the

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

submission of the New Drug Application (NDA). Endo will have the responsibility
of submitting the NDA and managing the interactions with FDA.

“We could not be more pleased to enter into this significant partnership with a
company that has the financial strength, market presence and focus in pain
management as Endo,” said Dr. Mark A. Sirgo, President and Chief Executive
Officer of BDSI. “As we considered the ideal commercial partner for BDSI’s most
significant asset, we sought to balance the financial benefits of the
transaction with a company that had a real need for a product with the potential
of BEMA Buprenorphine along with solid experience and commitment to the pain
category. Endo is one of the most highly regarded and recognized companies in
the area of pain management, and they continue to demonstrate their ability to
excel in this category.”

“Endo is committed to serving as an integrated solutions provider for the
development and commercialization of products focused on the management of
pain,” said Dave Holveck, President and Chief Executive Officer of Endo. “The
addition of BEMA Buprenorphine will broaden Endo’s portfolio of pain
therapeutics, allowing us to offer an integrated suite of products that
currently includes Opana ER, Voltaren Gel and Lidoderm, as well as a broad range
of generic pain products. We look forward to working closely with BDSI on the
development of this important asset.”

Webcast and Conference Call Information

BDSI will hold a conference call on Friday, January 6, at 8:30 A.M. Eastern Time
to discuss the licensing deal with Endo Pharmaceuticals and provide a brief
update on ONSOLIS and BEMA Buprenorphine/Naloxone. Interested parties may
participate in the call which can be accessed at www.bdsi.com or toll-free at
(866) 516-3002 or at (760) 298-5082. For those who are not able to listen to the
live broadcast, a replay of the call will be made available on the BDSI website.

About BioDelivery Sciences International

BioDelivery Sciences International (NASDAQ: BDSI) is a specialty pharmaceutical
company that is leveraging its novel and proprietary patented drug delivery
technologies to develop and commercialize, either on its own or in partnerships
with third parties, new applications of proven therapeutics. BDSI is focusing on
developing products to meet unmet patient needs in the areas of pain management
and oncology supportive care. BDSI’s pain franchise currently consists of two
products utilizing the patented BEMA technology. ONSOLIS (fentanyl buccal
soluble film) is approved in the U.S., Canada, and the E.U. (where it will be
marketed as BREAKYL), for the management of breakthrough pain in opioid
tolerant, adult patients with cancer. The commercial rights are licensed to Meda
for all territories worldwide except for Taiwan (licensed to TTY Biopharm) and
South Korea (licensed to Kunwha Pharmaceutical Co.). BDSI’s second pain product,
BEMA Buprenorphine, is being developed for the treatment of moderate to severe
chronic pain and is in development in a high dose formulation with naloxone for
the treatment of opioid dependence. BEMA Buprenorphine for chronic pain is
licensed on a worldwide basis to Endo Pharmaceuticals. Additional product
candidates are being developed utilizing the BEMA

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

technology for conditions such as nausea/vomiting (BEMA Granisetron). BDSI’s
headquarters is located in Raleigh, North Carolina. For more information, visit
www.bdsi.com.

BDSI® and BEMA® are registered trademarks of BioDelivery Sciences International,
Inc. ONSOLIS® is a registered trademark of Meda Pharmaceuticals, Inc. BREAKYL is
registered trademark of Meda Pharma GmbH & Co. KG.

Cautionary Note on Forward-Looking Statements

This press release, the presentation described herein and the statements of
representatives and partners of BioDelivery Sciences International, Inc. (the
“Company”) related thereto contain, or may contain, among other things, certain
“forward-looking statements” within the meaning of the Private Securities
Litigation Reform Act of 1995. Such forward-looking statements involve
significant risks and uncertainties. Such statements may include, without
limitation, statements with respect to the Company’s plans, objectives,
projections, expectations and intentions and other statements identified by
words such as “projects,” “may,” “will,” “could,” “would,” “should,” “believes,”
“expects,” “anticipates,” “estimates,” “intends,” “plans,” or similar
expressions. These statements are based upon the current beliefs and
expectations of the Company’s management and are subject to significant risks
and uncertainties, including those detailed in the Company’s filings with the
Securities and Exchange Commission. Actual results (including, without
limitation, the results (i) stemming from the Company’s commercial partnership
with Endo Pharmaceuticals, (ii) of regulatory review of BEMA Buprenorphine and
related milestone payments to the Company or (iii) sales results for BEMA
Buprenorphine and resulting royalty payments to the Company) may differ
significantly from those set forth in the forward-looking statements. These
forward-looking statements involve certain risks and uncertainties that are
subject to change based on various factors (many of which are beyond the
Company’s control). The Company undertakes no obligation to publicly update any
forward-looking statements, whether as a result of new information, future
events or otherwise, except as required by applicable law.

Readers are cautioned that peak sales and market size estimates have been
determined on the basis of market research and comparable product analysis, but
no assurances can be given that such estimates are accurate or that such sales
levels will be achieved, if at all.

Contacts:

Brian Korb

Senior Vice President

The Trout Group LLC

(646) 378-2923

bkorb@troutgroup.com

Al Medwar

Vice President, Marketing and Corporate Development

BioDelivery Sciences International, Inc.

919-582-9050

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

amedwar@bdsi.com

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

EXHIBIT G

***

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

EXHIBIT H

QLT PAYOFF LETTER

[Tolmar Therapeutics letterhead]

January     , 2012

Arius Two Pharmaceuticals, Inc.

801 Corporate Center Drive, Suite 210

Raleigh, NC 27607

BioDelivery Sciences International, Inc.

Arius Two Pharmaceuticals, Inc.

801 Corporate Center Drive, Suite 210

Raleigh, NC 27607

 

  Re: Payoff of Remaining Outstanding Amounts Due for Acquisition of BEMA Assets

Dear Mark:

Reference is hereby made to (i) that certain Intellectual Property Assignment
Agreement entered into by Arius Two, Inc. (“A2”) and QLT USA, Inc., a Delaware
corporation (renamed TOLMAR Therapeutics, Inc. as of October 8, 2009;
hereinafter, “Tolmar”) as of September 5, 2007 (the “US Purchase Agreement”),
(ii) that certain Intellectual Property Assignment Agreement entered into by A2
and Tolmar as of August 2, 2006 (the “Ex-US Purchase Agreement”; collectively
with the US Purchase Agreement, the “Purchase Agreements”), (iii) the two
Secured Promissory Notes, one dated August 2, 2006 and one dated September 5,
2007, issued to Tolmar by A2 pursuant to the Purchase Agreements (collectively,
the “Notes”), (iv) the two Amended and Restated Security Agreements entered into
by A2 and Tolmar as of September 5, 2007 (collectively, the “Security
Agreements”), (v) the two Amended and Restated Patent and Trademark Security
Agreements entered into by A2 and Tolmar as of September 5, 2007 (collectively,
the “IP Security Agreements”), (vi) that certain Guaranty executed by
BioDelivery Sciences International, Inc. (“BDSI”) as of August 2, 2006 (the
“Ex-US Guaranty”), and (vii) that certain Guaranty executed by BioDelivery
Sciences International, Inc. (“BDSI”) as of September 5, 2007 (the “US
Guaranty”; collectively, with the Ex-US Guaranty, the “Guaranties”). The US
Purchase Agreement, Ex-US Purchase Agreement, Notes, Security Agreements, IP
Security Agreements, Guaranties, and all documents executed by Arius Two and
Tolmar in conjunction therewith shall be referred to as the “Acquisition
Documents”.

Tolmar hereby acknowledges the receipt, on December 22, 2011, of US$250,000 from
Arius Two and agrees that, upon such US$250,000 payment, Arius Two has paid all
amounts due under the Note dated August 2, 2006 and all security interests
related thereto under the Security Agreement and IP Security Agreement
concerning, in each case, interests in assets in

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

countries outside the United States, Mexico, and Canada have terminated.
Accordingly, Tolmar has executed, simultaneously with this letter, a release in
the form attached hereto as Exhibit A with respect to such interests.

A2 has informed Tolmar that A2 wishes to pay off and satisfy in full all
outstanding indebtedness under the Acquisition Documents (including the Notes)
by payment of US$1,050,000 (the “Amended Payoff Amount”) to Tolmar no later than
February 28, 2012 (the “Payoff Deadline”), which Tolmar and BDSI acknowledge is
an amount less than the US$2,000,000 originally payable (without taking into
account the terms of this letter) within thirty (30) days of Net Sales (as
defined in the US Purchase Agreement) exceeding US$30,000,000. Tolmar hereby
acknowledges and agrees that, notwithstanding anything to the contrary in the
Acquisition Documents, upon the receipt by Tolmar of the Amended Payoff Amount
via wire transfer to Tolmar’s account designated below, no later than 4:00 p.m.
New York time on the Payoff Deadline (if payment of the Amended Payoff Amount is
not received by Tolmar by the Payoff Deadline, this letter shall terminate and
be of no further force or effect (and, assuming no other payment is received by
Tolmar, US$2,000,000 shall remain outstanding under the Note issued by A2 to
Tolmar on September 5, 2007)):

a. The Notes, Security Agreements, IP Security Agreements, Guaranties, and
payment obligations due under Section 2.03 of each of the Purchase Agreements
shall fully and finally terminate, and neither A2 nor BDSI shall have any
further payment obligations to Tolmar under the Acquisition Documents, except
with respect to any indemnification or similar obligations of A2 under Article
III of each of the Purchase Agreements; and

b. Any and all security interests, pledges, deeds of trust, mortgages,
encumbrances and/or other liens, guarantees or other commitments granted by A2
and, under the Guaranties, BDSI to secure the obligations of A2 and BDSI under
the Acquisition Documents (collectively, the “Tolmar Liens”) shall automatically
and without further action on the part of Tolmar be irrevocably terminated,
discharged and released and be of no further force and effect.

The Amended Payoff Amount is to be wired to the following account of Tolmar:

Bank: JP Morgan Chase Bank

Location: New York, New York

Beneficiary: TOLMAR Therapeutics, Inc.

ABA/Routing #: 021000021

Account #: 837076488

Upon receipt of the Amended Payoff Amount, (i) Tolmar shall immediately execute
a release in the form attached hereto as Exhibit B, send an executed copy
thereof by email to msirgo@bdsi.com, and send an executed original thereof to
Mark Sirgo’s attention at A2’s address set forth above and (ii) Tolmar
authorizes A2 and BDSI to file all lien releases and terminations and such other
cancellations and satisfactions and other documents necessary or appropriate to
terminate all instruments of record with respect to the Tolmar Liens, including,
without limitation, (a) any termination statements without the signature of
Tolmar for all

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Uniform Commercial Code financing statements covering any assets of A2 or
Guarantor securing the indebtedness under the Acquisition Documents and/or
(b) any termination statements or other instruments, without (in any case) the
signature of Tolmar, necessary to terminate any interests (or filings, liens, or
assignments ) of Tolmar on record with the United States Patent and Trademark
Office or similar foreign agency or authority with respect to any Tolmar Liens,
and Tolmar authorizes A2 and BDSI to deliver a copy of this letter to any third
party to evidence the termination and release of all of the Tolmar Liens.
Further, Tolmar agrees to promptly execute and deliver to A2 or BDSI, at A2’s or
BDSI’s request, such other documents, instruments and releases as A2 or BDSI may
reasonably request in order to evidence or give public notice of such lien
terminations, releases, cancellations and satisfactions, including but not
limited to the original Notes marked clearly as cancelled.

Tolmar and TOLMAR Holding, Inc., a Delaware corporation (“Tolmar Parent”),
hereby represent and warrant to A2 and BDSI that (i) QLT USA, Inc. was renamed
TOLMAR Therapeutics, Inc. on October 8, 2009 in conjunction with the sale of all
of the issued stock thereof to Tolmar Parent on October 1, 2009, (ii) Tolmar
(formerly QLT USA, Inc.) remains a party to all of the Acquisition Documents
(and has not assigned any interest therein to any third party or affiliate), and
(iii) Tolmar has the requisite corporate power and authority to enter into this
letter and perform its obligations hereunder. Tolmar Parent hereby guarantees to
BDSI and A2 Tolmar’s compliance with, and performance of, Tolmar’s obligations
under this letter. Tolmar acknowledges and agrees that A2, BDSI, and their
successors and assigns may rely on this letter.

 

Very truly yours, TOLMAR Therapeutics, Inc. By:  

 

Name:  

 

Title:  

 

TOLMAR Therapeutics, Inc. By:  

 

Name:  

 

Title:  

 

TOLMAR Holding, Inc. By:  

 

Name:  

 

Title:  

 

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

Acknowledged and Agreed:

 

Arius Two, Inc.     BioDelivery Sciences International, Inc. By:  

 

         By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 



--------------------------------------------------------------------------------

Confidential Treatment Requested by BioDelivery Sciences International, Inc.

IRS Employer Identification No. 35-208985

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

 

EXHIBIT I

FORM OF ROYALTY STATEMENT

***

 